

FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP


OF
XHR LP


(a Delaware limited partnership)


Dated as of November 10, 2015







CH\2141662.3

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINED TERMS
2
ARTICLE II FORMATION OF PARTNERSHIP
11
2.01


Formation of the Partnership
11
2.02


Name
11
2.03


Registered Office and Agent; Principal Office
12
2.04


Term and Dissolution
12
2.05


Filing of Certificate and Perfection of Limited Partnership
13
2.06


Certificates Describing Partnership Units
13
ARTICLE III BUSINESS OF THE PARTNERSHIP
13
ARTICLE IV CAPITAL CONTRIBUTIONS AND ACCOUNTS
14
4.01


Capital Contributions
14
4.02


Additional Capital Contributions and Issuances of Additional Partnership Units
14
4.03


Additional Funding
17
4.04


LTIP Units
18
4.05


Conversion of LTIP Units
21
4.06


Capital Accounts
24
4.07


Percentage Interests
24
4.08


No Interest on Contributions
25
4.09


Return of Capital Contributions
25
4.10


No Third-Party Beneficiary
25
ARTICLE V PROFITS AND LOSSES; DISTRIBUTIONS
26
5.01


Allocation of Profit and Loss
26
5.02


Distribution of Cash
28
5.03


REIT Distribution Requirements
29
5.04


No Right to Distributions in Kind
29
5.05


Limitations on Return of Capital Contributions
29
5.06


Distributions Upon Liquidation
29
5.07


Substantial Economic Effect
30
ARTICLE VI RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
30
6.01


Management of the Partnership
30
6.02


Delegation of Authority
33
6.03


Indemnification and Exculpation of Indemnitees
33
6.04


Liability of the General Partner
34
6.05


Partnership Obligations
36
6.06


Outside Activities
36
6.07


Employment or Retention of Affiliates
36
6.08


Xenia REIT’s Activities
37
6.09


Title to Partnership Assets
37
 
 
 


- i -
CH\2141662.3

--------------------------------------------------------------------------------




ARTICLE VII CHANGES IN GENERAL PARTNER
37
7.01


Transfer of the General Partner’s Partnership Interest
37
7.02


Admission of a Substitute or Additional General Partner
39
7.03


Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner
40
7.04


Removal of General Partner
40
ARTICLE VIII RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
41
8.01


Management of the Partnership
41
8.02


Power of Attorney
42
8.03


Limitation on Liability of Limited Partners
42
8.04


Redemption Right
42
8.05


Partnership Right to Call Limited Partnership Interests
44
ARTICLE IX TRANSFERS OF PARTNERSHIP INTERESTS
45
9.01


Purchase for Investment
45
9.02


Restrictions on Transfer of Partnership Units
45
9.03


Admission of Substitute Limited Partner
46
9.04


Rights of Assignees of Partnership Units
48
9.05


Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
48
9.06


Joint Ownership of Partnership Units
48
ARTICLE X BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
49
10.01


Books and Records
49
10.02


Custody of Partnership Funds; Bank Accounts
49
10.03


Fiscal and Taxable Year
49
10.04


Annual Tax Information and Report
49
10.05


Tax Matters Partner; Tax Elections; Special Basis Adjustments
49
10.06


Treatment of Partnership as Disregarded Entity
51
ARTICLE XI AMENDMENT OF AGREEMENT; MERGER
51
11.01


Amendment of Agreement
51
11.02


Merger of Partnership
51
ARTICLE XII GENERAL PROVISIONS
52
12.01


Notices
52
12.02


Survival of Rights
52
12.03


Additional Documents
52
12.04


Severability
52
12.05


Entire Agreement
52
12.06


Pronouns and Plurals
52
12.07


Headings
53
12.08


Counterparts
53
12.09


Governing Law
53
12.10


Limitation to Preserve REIT Status
53
ARTICLE XIII Class A Performance LTIP Units
54
13.01


Designation
54
13.02


Terms
54


- ii -
CH\2141662.3

--------------------------------------------------------------------------------






EXHIBITS
EXHIBIT A - Partners, Capital Contributions and Percentage Interests
EXHIBIT B - Notice of Redemption
EXHIBIT C -1 - Certification of Non-Foreign Status (For Redeeming Limited
Partners That Are Entities)
EXHIBIT C -2 - Certification of Non-Foreign Status (For Redeeming Limited
Partners That Are Individuals)
EXHIBIT D - Notice of Election by Partner to Convert LTIP Units into Common
Units
EXHIBIT E - Notice of Election by Partnership to Force Conversion of LTIP Units
into Common Units

- iii -
CH\2141662.3

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
XHR LP
THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF XHR LP,
dated as of November 10, 2015 (this “Agreement”), is made and entered into by
and among XHR GP, Inc., a Delaware corporation, as the General Partner, Xenia
Hotels & Resorts, Inc., as a Limited Partner, and the other Limited Partners
identified on Exhibit A hereto for the purpose of amending and restating in its
entirety that certain Third Amended and Restated Agreement of Limited
Partnership of XHR LP, dated as of September 17, 2014 (the “Third Partnership
Agreement”).
WHEREAS, WINN Limited Partnership was formed under the laws of the State of
North Carolina pursuant to that certain Certificate of Limited Partnership filed
with the Secretary of State of the State of North Carolina (the “SSSNC”) on
March 17, 1994 and the original agreement of limited partnership of WINN Limited
Partnership (the “Original Partnership Agreement”);
WHEREAS, the Original Partnership Agreement was amended and restated in its
entirety by the Second Amended and Restated Agreement of Limited Partnership of
WINN Limited Partnership, dated as of July 11, 1997, the Third Partnership
Agreement, the First Amendment to the Third Amended and Restated Agreement of
Limited Partnership of XHR LP, dated as of May 5, 2015 (the “First Amendment”),
and the Second Amendment to the Third Amended and Restated Agreement of Limited
Partnership of XHR LP, dated as of June 3, 2015 (the “Second Amendment”);
WHEREAS, on September 30, 2015, the 12.5% Series A Cumulative Non-Voting
Preferred Units established by the Second Amendment were redeemed in accordance
with their terms (the “Redemption”);
WHEREAS, in connection with the Redemption and pursuant to Section 11.01 of the
Third Partnership Agreement, XHR GP, Inc., as General Partner, desires to amend
and restate in its entirety the Third Partnership Agreement with this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

- 1 -
CH\2141662.3

--------------------------------------------------------------------------------




ARTICLE I

DEFINED TERMS
The following defined terms used in this Agreement shall have the meanings
specified below:
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“Additional Funds” has the meaning set forth in Section 4.03 hereof.
“Additional Securities” means any: (1) shares of capital stock of Xenia REIT now
or hereafter authorized or reclassified that have dividend rights, or rights
upon liquidation, winding up and dissolution, that are superior or prior to the
REIT Shares (“Preferred Shares”), (2) REIT Shares, (3) shares of capital stock
of Xenia REIT now or hereafter authorized or reclassified that have dividend
rights, or rights upon liquidation, winding up and dissolution, that are junior
in rank to the REIT Shares (“Junior Shares”) and (4) (i)  rights, options,
warrants or convertible or exchangeable securities having the right to subscribe
for or purchase or otherwise acquire REIT Shares, Preferred Shares or Junior
Shares, or (ii)  indebtedness issued by Xenia REIT that provides any of the
rights described in clause (4)(i) of this definition (any such securities
referred to in clause (4)(i) or (ii) of this definition, “New Securities”).
“Adjustment Events” has the meaning set forth in Section 4.04(a)(i) hereof.
“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) administrative costs and expenses of
the General Partner and Xenia REIT, including any salaries or other payments to
directors, officers or employees of the General Partner and Xenia REIT, and any
accounting and legal expenses of the General Partner and Xenia REIT, which
expenses, the Partners hereby agree, are expenses of the Partnership and not the
General Partner and Xenia REIT, and (iii) to the extent not included in clauses
(i) or (ii) above, REIT Expenses; provided, that Administrative Expenses shall
not include any administrative costs and expenses incurred by the General
Partner and Xenia REIT that are attributable to Properties or interests in a
Subsidiary that are owned by the General Partner and Xenia REIT other than
through its ownership interest in the Partnership.
“Affiliate” means (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner, member, manager or trustee of such Person or any
Person controlling, controlled by or under common control with such Person. For
the purposes of this definition, “control” (including the correlative meanings
of the terms “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, through the ownership of voting securities or partnership interests,
contract or otherwise.

- 2 -
CH\2141662.3

--------------------------------------------------------------------------------




“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units issued to each Partner, and the Agreed Value of non-cash Capital
Contributions shall be set forth on Exhibit A when the Partnership is treated as
a partnership for federal income tax purposes, as it may be amended or restated
from time to time.
“Agreement” means this Agreement of Limited Partnership of XHR LP, as it may be
amended, supplemented or restated from time to time.
“Articles” means the Articles of Amendment and Restatement of Xenia REIT filed
with the State Department and Assessments and Taxation of the State of Maryland,
as amended, supplemented or restated from time to time.
“Board of Directors” means the Board of Directors of Xenia REIT.
“Capital Account” has the meaning set forth in Section 4.06 hereof.
“Capital Account Limitation” has the meaning set forth in Section 4.05(b)
hereof.
“Capital Contribution” means the total amount of cash, cash equivalents and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.
“Cash Amount” means an amount of cash per Common Unit equal to the Value of the
REIT Shares Amount on the Specified Redemption Date divided by the number of
Common Units tendered for redemption.
“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
“Certificate of Formation” means the Certificate of Formation of the General
Partner filed with the Secretary of State of the State of Delaware, as amended
or supplemented from time to time.
“Class A Performance LTIP Unitholder” means a Partner who holds Class A
Performance LTIP Units issued pursuant to one or more Vesting Agreements.

- 3 -
CH\2141662.3

--------------------------------------------------------------------------------




“Class A Performance LTIP Unitholder Percentage Interest” shall have the meaning
set forth in Section 13.02(d) hereof.
“Class A Performance LTIP Units” shall have the meaning set forth in Section
13.01 hereof.
“Class A Performance LTIP Units Sharing Percentage” means ten percent (10%).
“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Partnership Unit Distribution” has the meaning set forth in
Section 4.04(a)(ii) hereof.
“Common Unit” means a Partnership Unit which is designated as a Common Unit of
the Partnership.
“Common Unit Economic Balance” has the meaning set forth in Section 5.01(g)
hereof.
“Common Unit Transaction” has the meaning set forth in Section 4.05(f) hereof.
“Constituent Person” has the meaning set forth in Section 4.05(f) hereof.
“Conversion Date” has the meaning set forth in Section 4.05(b) hereof.
“Conversion Factor” means a factor of 1.0, as adjusted as provided in this
definition. The Conversion Factor will be adjusted in the event that Xenia REIT
(i) declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivides its outstanding REIT Shares or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares. In each of such
events, the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by a fraction, the numerator of which shall be the number of REIT Shares
issued and outstanding on the record date for such dividend, distribution,
subdivision or combination (assuming for such purposes that such dividend,
distribution, subdivision or combination has occurred as of such time), and the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on such date and; provided,
that in the event that an entity other than an Affiliate of Xenia REIT shall
become General Partner pursuant to any merger, consolidation or combination of
the General Partner or Xenia REIT with or into another entity (the “Successor
Entity”), the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by the number of shares of the Successor Entity into which one REIT Share
is converted pursuant to such merger, consolidation or combination, determined
as of the date of such merger, consolidation or combination. Any adjustment to
the Conversion Factor shall become effective immediately after the effective
date of such event retroactive to the record date, if any, for such event. If,
however, the General Partner receives a Notice of Redemption

- 4 -
CH\2141662.3

--------------------------------------------------------------------------------




after the record date, if any, but prior to the effective date of such event,
the Conversion Factor shall be determined as if the General Partner had received
the Notice of Redemption immediately prior to the record date for such event.
Notwithstanding the foregoing, no adjustment shall be made to the Conversion
Factor if the number of outstanding Common Units is otherwise adjusted in the
same manner and at the same time as the adjustment to the number of outstanding
REIT Shares.
“Conversion Notice” has the meaning set forth in Section 4.05(b) hereof.
“Conversion Right” has the meaning set forth in Section 4.05(a) hereof.
“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Section 856(i)(2) of the Code) of such
Person, (ii) any entity treated as a disregarded entity for federal income tax
purposes with respect to such Person, or (iii) any grantor trust if the sole
owner of the assets of such trust for federal income tax purposes is such
Person.
“Defaulting Limited Partner” means a Limited Partner that has failed to pay any
amount owed to the Partnership under a Partnership Loan within 15 days after
demand for payment thereof is made by the Partnership.
“Distributable Amount” has the meaning set forth in Section 5.02(d) hereof.
“Economic Capital Account Balances” has the meaning set forth in Section 5.01(g)
hereof.
“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or Xenia REIT.
“Event of Bankruptcy” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the U.S. Bankruptcy Code of
1978, as amended, or similar provision of law of any jurisdiction (except if
such petition is contested by such Person and has been dismissed within 90
days); (ii) the insolvency or bankruptcy of such Person as finally determined by
a court proceeding; (iii) the filing by such Person of a petition or application
to accomplish the same or for the appointment of a receiver or a trustee for
such Person or a substantial part of his assets; or (iv) the commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.
“Excepted Holder Limit” has the meaning set forth in the Articles.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Forced Conversion” has the meaning set forth in Section 4.05(c) hereof.

- 5 -
CH\2141662.3

--------------------------------------------------------------------------------




“Forced Conversion Notice” has the meaning set forth in Section 4.05(c) hereof.
“General Partner” means XHR GP, Inc. and its successors and assigns as a general
partner of the Partnership, in each case, that is admitted from time to time to
the Partnership as a general partner pursuant to the Act and this Agreement and
is listed as a general partner on Exhibit A, as such Exhibit A may be amended
from time to time, in such Person’s capacity as a general partner of the
Partnership.
“General Partner Loan” means a loan extended by the General Partner to a
Defaulting Limited Partner in the form of a payment on a Partnership Loan by the
General Partner to the Partnership on behalf of the Defaulting Limited Partner.
“General Partnership Interest” means the Partnership Interest held by the
General Partner in its capacity as the general partner of the Partnership, which
Partnership Interest is an interest as a general partner under the Act. The
General Partnership Interest will be a number of Common Units held by the
General Partner equal to 1.0% of all outstanding Partnership Units. All other
Partnership Units owned by the General Partner and any Partnership Units owned
by any Affiliate or Subsidiary of the General Partner shall be considered to
constitute a Limited Partnership Interest.
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or (B) a director, officer or employee of
Xenia REIT, the General Partner or the Partnership or any Subsidiary thereof and
(ii) such other Persons (including Affiliates of Xenia REIT, the General Partner
or the Partnership) as the General Partner may designate from time to time
(whether before or after the event giving rise to potential liability), in its
sole and absolute discretion.
“Independent Director” means a director of Xenia REIT who meets the independence
requirements of the NYSE as set forth from time to time.
“Junior Shares” has the meaning set forth in the definition of “Additional
Securities.”
“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as it may be amended or restated from time to time, and any
Person who becomes a Substitute Limited Partner or any additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
“Limited Partnership Interest” means a Partnership Interest held by a Limited
Partner at any particular time representing a fractional part of the Partnership
Interest of all Limited Partners, and includes any and all benefits to which the
holder of such a Limited Partnership Interest may be entitled as provided in
this Agreement and in the Act, together with the obligations of such Limited
Partner to comply with all the provisions of this Agreement and of the Act.
Limited Partnership Interests may be expressed as a number of Common Units, LTIP
Units or other Partnership Units.
“Liquidating Gains” has the meaning set forth in Section 5.01(g) hereof.

- 6 -
CH\2141662.3

--------------------------------------------------------------------------------




“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Section 4.04 hereof and elsewhere in this Agreement in respect of holders of
LTIP Units, including both vested LTIP Units and Unvested LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A as
it may be amended or restated from time to time.
“LTIP Unitholder” means a Partner that holds LTIP Units.
“Loss” has the meaning set forth in Section 5.01(h) hereof.
“Majority in Interest” means Limited Partners holding more than 50% of the
Percentage Interests of the Limited Partners.
“New Securities” has the meaning set forth in the definition of “Additional
Securities”.
“Notice of Redemption” means the Notice of Redemption substantially in the form
attached as Exhibit B hereto.
“NYSE” means the New York Stock Exchange.
“Offer” has the meaning set forth in Section 7.01(c)(ii) hereof.
“Partner” means any General Partner or Limited Partner, and “Partners” means the
General Partner and the Limited Partners.
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
“Partnership” means XHR LP, a limited partnership formed and continued under the
Act and pursuant to this Agreement, and any successor thereto.
“Partnership Interest” means an ownership interest in the Partnership held by a
Partner, and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of Common
Units, LTIP Units or other Partnership Units.
“Partnership Loan” means a loan from the Partnership to the Partner on the day
the Partnership pays over the excess of the Withheld Amount over the
Distributable Amount to a taxing authority.
“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately

- 7 -
CH\2141662.3

--------------------------------------------------------------------------------




computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by Xenia REIT for a
distribution to its stockholders of some or all of its portion of such
distribution.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, and includes Common Units, LTIP
Units and any other class or series of Partnership Units that may be established
after the date hereof in accordance with the terms hereof. The number of
Partnership Units outstanding and the Percentage Interests represented by such
Partnership Units are set forth on Exhibit A hereto, as it may be amended or
restated from time to time.
“Partnership Unit Designation” has the meaning set forth in Section 4.02(a)(i)
hereof.
“Percentage Interest” means the percentage determined by dividing the number of
Common Units of a Partner by the sum of the number of Common Units of all
Partners, treating LTIP Units (including Class A Performance LTIP Units), in
accordance with Sections 4.04(a) and 13.02 hereof, as Common Units for this
purpose, except as provided in section 13.02(d) hereof.
“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust or other entity.
“Preferred Shares” has the meaning set forth in the definition of “Additional
Securities.”
“Profit” has the meaning set forth in Section 5.01(h) hereof.
“Property” means any property or other investment in which the Partnership,
directly or indirectly, holds an ownership interest.
“Redeeming Limited Partner” has the meaning set forth in Section 8.04(a) hereof.
“Redemption Amount” means either the Cash Amount or the REIT Shares Amount.
“Redemption Right” has the meaning set forth in Section 8.04(a) hereof.
“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as subsequently amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

- 8 -
CH\2141662.3

--------------------------------------------------------------------------------




“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of Xenia REIT and any Subsidiaries thereof
(which Subsidiaries shall, for purposes hereof, be included within the
definition of Xenia REIT), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director, officer
or employee of Xenia REIT, (ii) costs and expenses relating to any public
offering and registration, or private offering, of securities by Xenia REIT, and
all statements, reports, fees and expenses incidental thereto, including,
without limitation, underwriting discounts and selling commissions applicable to
any such offering of securities, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (iii) costs and expenses associated with any repurchase of any
securities by Xenia REIT, (iv) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
Xenia REIT under federal, state or local laws or regulations, including filings
with the Commission, (v) costs and expenses associated with compliance by Xenia
REIT with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any health, dental, vision, disability, life insurance, 401(k)
plan, incentive plan, bonus plan or other plan providing for compensation or
benefits for the employees of Xenia REIT, (vii) costs and expenses incurred by
Xenia REIT relating to any issuance or redemption of Partnership Interests and
(viii) all other operating, administrative or financing costs of Xenia REIT
incurred in the ordinary course of its business on behalf of or related to the
Partnership.
“REIT Payment” has the meaning set forth in Section 12.10 hereof.
“REIT Shares” means shares of common stock, par value $0.01 per share, of Xenia
REIT (or Successor Entity, as the case may be).
“REIT Shares Amount” means the number of REIT Shares equal to the product of (X)
the number of Common Units offered for redemption by a Redeeming Limited
Partner, multiplied by (Y) the Conversion Factor as adjusted to and including
the Specified Redemption Date; provided that in the event Xenia REIT issues to
all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the holders of REIT Shares to subscribe for or
purchase or otherwise acquire additional REIT Shares, or any other securities or
property (collectively, the “Rights”), and such Rights have not expired at the
Specified Redemption Date, then the REIT Shares Amount shall also include such
Rights issuable to a holder of the REIT Shares Amount on the record date fixed
for purposes of determining the holders of REIT Shares entitled to Rights.
“Restriction Notice” has the meaning set forth in Section 8.04(g) hereof.
“Rights” has the meaning set forth in the definition of “REIT Shares Amount”
herein.
“Safe Harbor Election” has the meaning set forth in Section 11.05(d) hereof.
“Safe Harbor Interest” has the meaning set forth in Section 11.05(d) hereof.
“Securities Act” means the Securities Act of 1933, as amended.

- 9 -
CH\2141662.3

--------------------------------------------------------------------------------




“Service” means the Internal Revenue Service.
“Stock Ownership Limit” has the meaning set forth in the Articles.
“Specified Redemption Date” means the first business day of the month that is at
least 60 calendar days after the receipt by the General Partner of a Notice of
Redemption.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“Subsidiary Partnership” means any partnership or limited liability company in
which the General Partner, Xenia REIT, the Partnership, or a wholly owned
Subsidiary of the General Partner, Xenia REIT or the Partnership owns a
partnership or limited liability company interest.
“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.
“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.
“Survivor” has the meaning set forth in Section 7.01(d) hereof.
“Tax Matters Partner” has the meaning set forth within Section 6231(a)(7) of the
Code.
“Trading Day” means a day on which the principal national securities exchange on
which a security is listed or admitted to trading is open for the transaction of
business or, if a security is not listed or admitted to trading on any national
securities exchange, shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.
“Transaction” has the meaning set forth in Section 7.01(c) hereof.
“Transfer” has the meaning set forth in Section 9.02(a) hereof.
“TRS” means a taxable REIT subsidiary (as defined in Section 856(l) of the Code)
of Xenia REIT.
“Unvested LTIP Units” has the meaning set forth in Section 4.04(c) hereof.
“Value” means, with respect to any security, the average of the daily market
prices of such security for the ten consecutive Trading Days immediately
preceding the date of such valuation. The market price for each such Trading Day
shall be: (i) if the security is listed or admitted to trading on the NYSE or
any other national securities exchange, the last reported sale price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, on such day, (ii) if the security is
not listed or admitted to trading on the NYSE or any other national securities
exchange, the last reported sale price on

- 10 -
CH\2141662.3

--------------------------------------------------------------------------------




such day or, if no sale takes place on such day, the average of the closing bid
and asked prices on such day, as reported by a reliable quotation source
designated by Xenia REIT, or (iii) if the security is not listed or admitted to
trading on the NYSE or any national securities exchange and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by Xenia REIT, or if there shall be no bid
and asked prices on such day, the average of the high bid and low asked prices,
as so reported, on the most recent day (not more than ten days prior to the date
in question) for which prices have been so reported; provided that if there are
no bid and asked prices reported during the ten days prior to the date in
question, the value of the security shall be determined by the Board of
Directors acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the security includes any additional rights (including any Rights), then
the value of such rights shall be determined by the Board of Directors acting in
good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.
“Vested Class A Performance LTIP Units” means Class A Performance LTIP Units
that have vested under the terms of the applicable Vesting Agreement.
“Vested LTIP Units” has the meaning set forth in Section 4.04(c) hereof.
“Vesting Agreement” means each or any, as the context implies, agreement or
instrument, other than this Agreement, entered into by an LTIP Unitholder
(including a Class A Performance LTIP Unitholder) upon an acceptance of an award
of LTIP Units (including Class A Performance LTIP Units) under the Equity
Incentive Plan.
“Withheld Amount” means any amount required to be withheld by the Partnership to
pay over to any taxing authority as a result of any allocation or distribution
of income to a Partner.
“Xenia REIT” means Xenia Hotels & Resorts, Inc., a Maryland corporation and the
shareholder of XHR GP, Inc.
ARTICLE II

FORMATION OF PARTNERSHIP
2.01    Formation of the Partnership. The Partnership was formed as a limited
partnership pursuant to the provisions of the Act and is continued upon the
terms and conditions set forth in this Agreement. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.
2.02    Name. The name of the Partnership shall be “XHR LP” and the
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “LP,” “L.P.” or “Ltd.”
or similar words or letters shall be included in the

- 11 -
CH\2141662.3

--------------------------------------------------------------------------------




Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners; provided, failure to so notify the Partners shall
not invalidate such change or the authority granted hereunder.
2.03    Registered Office and Agent; Principal Office. The registered office of
the Partnership in the State of Delaware is located at Corporation Trust Center,
1209 Orange Street, Wilmington, DE 19801, and the registered agent for service
of process on the Partnership in the State of Delaware at such registered office
is The Corporation Trust Company, a Delaware corporation. The principal office
of the Partnership is located at 200 S. Orange Avenue, Suite 1200, Orlando,
Florida 32801, or such other place as the General Partner may from time to time
designate. Upon such a change of the principal office of the Partnership, the
General Partner shall notify the Partners of such change in the next regular
communication to the Partners; provided, failure to so notify the Partners shall
not invalidate such change or the authority granted hereunder. The Partnership
may maintain offices at such other place or places within or outside the State
of Delaware as the General Partner deems necessary or desirable.
2.04    Term and Dissolution.
(a)    The term of the Partnership shall continue in full force and effect until
dissolved upon the first to occur of any of the following events:
(i)    the occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;
(ii)    the passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such installment
obligations are paid in full);
(iii)    the redemption of all Limited Partnership Interests (other than any
Limited Partnership Interests held by the General Partner), unless the General
Partner determines to continue the term of the Partnership by the admission of
one or more additional Limited Partners; or
(iv)    the dissolution of the Partnership upon election by the General Partner.

- 12 -
CH\2141662.3

--------------------------------------------------------------------------------




(b)    Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate of Formation and liquidate the Partnership’s
assets and apply and distribute the proceeds thereof in accordance with
Section 5.06 hereof. Notwithstanding the foregoing, the liquidating General
Partner may either (i) defer liquidation of, or withhold from distribution for a
reasonable time, any assets of the Partnership (including those necessary to
satisfy the Partnership’s debts and obligations), or (ii) distribute the assets
to the Partners in kind.
2.05    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership a Certificate and any and all amendments thereto and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.
2.06    Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
class or series and number of Partnership Units owned and the Percentage
Interest represented by such Partnership Units as of the date of such
certificate. Any such certificate (i) shall be in form and substance as
determined by the General Partner, (ii) shall not be negotiable and (iii) shall
bear a legend to the following effect:
THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF XHR LP, AS AMENDED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME, AND (B) ANY APPLICABLE FEDERAL OR
STATE SECURITIES OR BLUE SKY LAWS.
ARTICLE III

BUSINESS OF THE PARTNERSHIP
The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business, enterprise or activity that may be lawfully conducted
by a limited partnership organized pursuant to the Act, provided, that such
business shall be limited to and conducted in such a manner as to permit Xenia
REIT at all times to qualify as a REIT, unless Xenia REIT otherwise shall have
ceased to, or the Board of Directors determines, pursuant the Articles, that
Xenia REIT shall no longer, qualify as a REIT, (ii) to enter into any
partnership, joint venture, business or statutory trust arrangement or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged in any of the foregoing and (iii) to do anything
necessary or incidental to the foregoing. The Partnership may not, without the
General Partner’s specific consent, which it may give or withhold in its sole
and absolute discretion, take or refrain from taking, any action that, in its
judgment, in its sole and

- 13 -
CH\2141662.3

--------------------------------------------------------------------------------




absolute discretion (i) could adversely affect Xenia REIT’s ability to continue
to qualify as a REIT, (ii) could subject Xenia REIT to any taxes under Sections
857 or 4981 of the Code or any other related or successor provision under the
Code, or (iii) could violate any law or regulation of any governmental body or
agency having jurisdiction over Xenia REIT, its securities or the Partnership.
In connection with the foregoing, and without limiting Xenia REIT’s right in its
sole and absolute discretion to cease qualifying as a REIT, the Partners
acknowledge the status of Xenia REIT as a REIT and the avoidance of income and
excise taxes on Xenia REIT inures to the benefit of all the Partners and not
solely to the General Partner or its Affiliates. Notwithstanding the foregoing,
the Limited Partners agree that Xenia REIT may terminate or revoke its status as
a REIT under the Code at any time. Xenia REIT shall also be empowered to do any
and all acts and things necessary or prudent to ensure that the Partnership will
not be classified as a “publicly traded partnership” taxable as a corporation
for purposes of Section 7704 of the Code.
ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS
4.01    Capital Contributions. The General Partner and each Limited Partner has
made or is deemed to have made a capital contribution to the Partnership in
exchange for the Partnership Units set forth opposite such Partner’s name on
Exhibit A hereto, as it may be amended or restated from time to time by the
General Partner to the extent necessary to reflect accurately sales, exchanges
or other Transfers, redemptions, Capital Contributions, the issuance of
additional Partnership Units or similar events having an effect on a Partner’s
ownership of Partnership Units.
4.02    Additional Capital Contributions and Issuances of Additional Partnership
Units. Except as provided in this Section 4.02 or in Section 4.03 hereof, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests, in the form of Partnership Units, in respect thereof, in
the manner contemplated in this Section 4.02.
(a)    Issuances of Additional Partnership Units.
(i)    General. As of the effective date of this Agreement, the Partnership
shall have one class of Partnership Units, entitled “Common Units.” The General
Partner is hereby authorized to cause the Partnership to issue such additional
Partnership Interests (including LTIP Units), in the form of Partnership Units,
for any Partnership purpose at any time or from time to time to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. The General Partner’s determination that consideration is adequate
shall be conclusive insofar as the adequacy of consideration relates to whether
the Partnership Units are validly issued and fully paid. Any additional
Partnership Units issued thereby may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers

- 14 -
CH\2141662.3

--------------------------------------------------------------------------------




and duties, including rights, powers and duties senior to the then-outstanding
Partnership Units held by the Limited Partners, all as shall be determined by
the General Partner in its sole and absolute discretion and without the approval
of any Limited Partner, subject to Delaware law that cannot be preempted by the
terms hereof and, except with respect to LTIP Units, as set forth in a written
document hereafter attached to and made an exhibit to this Agreement (each, a
“Partnership Unit Designation”), including, without limitation, (i) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Units; (ii) the right of each such
class or series of Partnership Units to share in Partnership distributions; and
(iii) the rights of each such class or series of Partnership Units upon
dissolution and liquidation of the Partnership; provided, that no additional
Partnership Units shall be issued to the General Partner or Xenia REIT (or any
direct or indirect wholly owned Subsidiary of the General Partner or Xenia REIT)
unless:
(1)    (A) the additional Partnership Units are issued in connection with an
issuance of REIT Shares or other capital stock of, or other interests in, Xenia
REIT, which REIT Shares, capital stock or other interests have designations,
preferences and other rights, all such that the economic interests are
substantially similar to the designations, preferences and other rights of the
additional Partnership Units issued to the General Partner or Xenia REIT (or any
direct or indirect wholly owned Subsidiary of the General Partner or Xenia REIT)
by the Partnership in accordance with this Section 4.02 and (B) the General
Partner or Xenia REIT (or any direct or indirect wholly owned Subsidiary of the
General Partner or Xenia REIT) shall make a Capital Contribution to the
Partnership in an amount equal to the cash consideration received by Xenia REIT
from the issuance of such REIT Shares, capital stock or other interests in Xenia
REIT;
(2)    the additional Partnership Units are issued in connection with an
issuance of REIT Shares or other capital stock of, or other interests in, Xenia
REIT pursuant to a taxable share dividend declared by Xenia REIT, which REIT
Shares, capital stock or interests have designations, preferences and other
rights, all such that the economic interests are substantially similar to the
designations, preferences and other rights of the additional Partnership Units
issued to the General Partner or Xenia REIT (or any direct or indirect wholly
owned Subsidiary of the General Partner or Xenia REIT) by the Partnership in
accordance with this Section 4.02, provided that (A) if Xenia REIT allows the
holders of its REIT Shares to elect whether to receive such dividend in REIT
Shares or other capital stock of, or other interests in Xenia REIT or cash, the
Partnership will give the Limited Partners (excluding the General Partner, Xenia
REIT or any direct or indirect Subsidiary of the General Partner or Xenia REIT)
the same election to elect to receive (I) Partnership Units or cash or, (II) at
the election of Xenia REIT, REIT Shares, capital stock or other interests in
Xenia REIT or cash, and (B) if the Partnership issues additional Partnership
Units pursuant to this Section 4.02(a)(i)(2), then an amount of income equal to
the value of the Partnership Units received will be allocated to those holders
of Common Units that elect to receive additional Partnership Units;

- 15 -
CH\2141662.3

--------------------------------------------------------------------------------




(3)    the additional Partnership Units are issued in exchange for property
owned by the General Partner or Xenia REIT (or any direct or indirect wholly
owned Subsidiary of the General Partner or Xenia REIT) with a fair market value,
as determined by the General Partner, in good faith, equal to the value of the
Partnership Units; or
(4)    the additional Partnership Units are issued to all Partners in proportion
to their respective Percentage Interests.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership. Upon the
issuance of any additional Partnership Units, the General Partner shall amend
Exhibit A as appropriate to reflect such issuance.
(ii)    Upon Issuance of Additional Securities. Xenia REIT shall not issue any
Additional Securities (other than REIT Shares issued in connection with an
exchange pursuant to Section 8.04 hereof or REIT Shares or other capital stock
of or other interests in Xenia REIT issued in connection with a taxable stock
dividend as described in Section 4.02(a)(i)(2) hereof) or any transaction that
would cause an adjustment to the Conversion Factor or Rights other than to all
holders of REIT Shares, Preferred Shares, Junior Shares or New Securities, as
the case may be, unless (A) the General Partner shall cause the Partnership to
issue to the General Partner or Xenia REIT (or any direct or indirect wholly
owned Subsidiary of the General Partner or Xenia REIT) Partnership Units or
Rights having designations, preferences and other rights, all such that the
economic interests are substantially similar to those of the Additional
Securities, and (B) Xenia REIT, directly or through the General Partner (or any
direct or indirect wholly owned Subsidiary of the General Partner or another
direct or indirect wholly owned Subsidiary of Xenia REIT) contributes the
proceeds from the issuance of such Additional Securities and from any exercise
of Rights contained in such Additional Securities to the Partnership; provided,
that Xenia REIT is allowed to issue Additional Securities in connection with an
acquisition of Property to be held directly by Xenia REIT, but if and only if,
such direct acquisition and issuance of Additional Securities have been approved
by a majority of the Independent Directors. Without limiting the foregoing,
Xenia REIT is expressly authorized to issue Additional Securities for less than
fair market value, and the General Partner is authorized to cause the
Partnership to issue to the General Partner or Xenia REIT (or any direct or
indirect wholly owned Subsidiary of the General Partner or Xenia REIT)
corresponding Partnership Units, so long as (x) the General Partner concludes in
good faith that such issuance is in the best interests of Xenia REIT and the
Partnership and (y) Xenia REIT, directly or through the General Partner (or any
direct or indirect wholly owned Subsidiary of the General Partner or another
direct or indirect wholly owned Subsidiary of Xenia REIT) contributes all
proceeds from such issuance to the Partnership, including without limitation,
the issuance of REIT Shares and corresponding Partnership Units pursuant to a
stock purchase plan providing for purchases of REIT Shares at a discount from
fair market value or pursuant to stock awards, including stock options that have
an exercise price that is less than the fair market value of

- 16 -
CH\2141662.3

--------------------------------------------------------------------------------




the REIT Shares, either at the time of issuance or at the time of exercise, and
restricted or other stock awards approved by the Board of Directors. For
example, in the event Xenia REIT issues REIT Shares for a cash purchase price
and Xenia REIT, directly or through the General Partner (or any direct or
indirect wholly owned Subsidiary of the General Partner or another direct or
indirect wholly owned Subsidiary of Xenia REIT) contributes all of the proceeds
of such issuance to the Partnership as required hereunder, the General Partner
or Xenia REIT (or any direct or indirect wholly owned Subsidiary of the General
Partner or Xenia REIT) shall be issued a number of additional Partnership Units
equal to the product of (A) the number of such REIT Shares issued by Xenia REIT,
the proceeds of which were so contributed, multiplied by (B) a fraction, the
numerator of which is 100%, and the denominator of which is the Conversion
Factor in effect on the date of such contribution.
(b)    Certain Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, Xenia REIT, directly or
through the General Partner (or any direct or indirect wholly owned Subsidiary
of the General Partner or another direct or indirect wholly owned Subsidiary of
Xenia REIT) shall make Capital Contributions to the Partnership of the proceeds
therefrom, provided that if the proceeds actually received and contributed by
Xenia REIT, directly or through the General Partner (or any direct or indirect
wholly owned Subsidiary of the General Partner or another direct or indirect
wholly owned Subsidiary of Xenia REIT) are less than the gross proceeds of such
issuance as a result of any underwriter’s discount, commissions, placement fees
or other expenses paid or incurred in connection with such issuance, then Xenia
REIT, directly or through the General Partner (or any direct or indirect wholly
owned Subsidiary of the General Partner or another direct or indirect wholly
owned Subsidiary of Xenia REIT) shall be deemed to have made a Capital
Contribution to the Partnership in the amount equal to the sum of the net
proceeds of such issuance plus the amount of such underwriter’s discount,
commissions, placement fees or other expenses paid by Xenia REIT, and the
Partnership shall be deemed simultaneously to have reimbursed such discount,
commissions, placement fees and expenses as an Administrative Expense for the
benefit of the Partnership for purposes of Section 6.05(b) hereof.
(c)    Repurchases of Xenia REIT Securities. If Xenia REIT shall repurchase
shares of any class or series of its capital stock, the purchase price thereof
and all costs incurred in connection with such repurchase shall be reimbursed to
Xenia REIT by the Partnership pursuant to Section 6.05 hereof and the General
Partner shall cause the Partnership to redeem an equivalent number of
Partnership Units of the appropriate class or series held by Xenia REIT (or any
direct or indirect wholly owned Subsidiary of Xenia REIT) (which, in the case of
REIT Shares, shall be a number equal to the quotient of the number of such REIT
Shares divided by the Conversion Factor).
4.03    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.

- 17 -
CH\2141662.3

--------------------------------------------------------------------------------




4.04    LTIP Units.
(a)    Issuance of LTIP Units. Notwithstanding anything contained herein to the
contrary, the General Partner may from time to time issue LTIP Units to Persons
who provide services to or for the benefit of the Partnership for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons as Limited Partners. Subject to the following provisions of this
Section 4.04 and the special provisions of Section 4.05 and Section 5.01(g)
hereof, LTIP Units shall be treated as Common Units, with all of the rights,
privileges and obligations attendant thereto. For purposes of computing the
Partners’ Percentage Interests, holders of LTIP Units shall be treated as Common
Unit holders and LTIP Units shall be treated as Common Units. In particular, the
Partnership shall maintain at all times a one-to-one correspondence between LTIP
Units and Common Units for conversion, distribution and other purposes,
including, without limitation, complying with the following procedures:
(i)    If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Common Units and
LTIP Units. The following shall be “Adjustment Events”: (A) the Partnership
makes a distribution on all outstanding Common Units in Partnership Units, (B)
the Partnership subdivides the outstanding Common Units into a greater number of
units or combines the outstanding Common Units into a smaller number of units,
or (C) the Partnership issues any Partnership Units in exchange for its
outstanding Common Units by way of a reclassification or recapitalization of its
Common Units. If more than one Adjustment Event occurs, the adjustment to the
LTIP Units need be made only once using a single formula that takes into account
each and every Adjustment Event as if all Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business Common Unit Transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Partnership Units to the General Partner or Xenia REIT (or any direct or
indirect wholly owned Subsidiary of the General Partner or Xenia REIT) in
respect of a capital contribution to the Partnership of proceeds from the sale
of Additional Securities by Xenia REIT. If the Partnership takes an action
affecting the Common Units other than actions specifically described above as
“Adjustment Events” and in the opinion of the General Partner such action would
require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by any
Equity Incentive Plan and Vesting Agreement, in such manner and at such time as
the General Partner, in its sole discretion, may determine to be appropriate
under the circumstances. If an adjustment is made to the LTIP Units, as herein
provided, the Partnership shall promptly file in the books and records of the
Partnership an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after filing of such certificate, the Partnership shall deliver a
notice to each LTIP Unitholder setting forth the adjustment to his or her LTIP
Units and the effective date of such

- 18 -
CH\2141662.3

--------------------------------------------------------------------------------




adjustment; provided, the failure to deliver such notice shall not invalidate
the adjustment or the authority granted hereunder, and
(ii)    The LTIP Unitholders shall, when, as and if authorized and declared by
the General Partner out of assets legally available for that purpose, be
entitled to receive distributions in an amount per LTIP Unit equal to the
distributions per Common Unit (the “Common Partnership Unit Distribution”), paid
to holders of Common Units on such Partnership Record Date established by the
General Partner with respect to such distribution; provided, that distributions
of assets on liquidation, dissolution or winding up shall be made solely in
accordance with the Partners’ positive Capital Account balances as provided in
Section 5.06(a). So long as any LTIP Units are outstanding, no distributions
(whether in cash or in kind) shall be authorized, declared or paid on Common
Units, unless equal distributions have been or contemporaneously are authorized,
declared and paid on the LTIP Units; provided, that distributions of assets on
liquidation, dissolution or winding up shall be made solely in accordance with
the Partners’ positive Capital Account balances as provided in Section 5.06(a).
(b)    Priority. Subject to the provisions of this Section 4.04, the special
provisions of Section 4.05 and Section 5.01(g) hereof and any Vesting Agreement,
the LTIP Units shall rank pari passu with the Common Units as to the payment of
regular and special periodic or other distributions; provided, that
distributions of assets on liquidation, dissolution or winding up shall be made
solely in accordance with the Partners’ positive Capital Account balances as
provided in Section 5.06(a). As to the payment of distributions and as to
distribution of assets upon liquidation, dissolution or winding up, any class or
series of Partnership Units which by its terms specifies that it shall rank
junior to, on a parity with, or senior to the Common Units shall also rank
junior to, or pari passu with, or senior to, as the case may be, the LTIP Units;
provided, that distributions of assets on liquidation, dissolution or winding up
shall be made solely in accordance with the Partners’ positive Capital Account
balances as provided in Section 5.06(a). Subject to the terms of any Vesting
Agreement, an LTIP Unitholder shall be entitled to transfer his or her LTIP
Units to the same extent, and subject to the same restrictions as holders of
Common Units are entitled to transfer their Common Units pursuant to Article IX.
(c)    Special Provisions. LTIP Units shall be subject to the following special
provisions:
(i)    Vesting Agreements. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Equity Incentive Plan, if applicable. LTIP Units
that have vested under the terms of a Vesting Agreement are referred to as
“Vested LTIP Units”; all other LTIP Units shall be treated as “Unvested LTIP
Units.” Upon grant, the grantee of any LTIP Unit shall be treated as a Partner
for all purposes. The Partners acknowledge that the liquidation value of each
LTIP

- 19 -
CH\2141662.3

--------------------------------------------------------------------------------




Unit shall be zero upon grant, the amount equal to the zero Capital Account
balance of such LTIP Unit upon grant, for all purposes (including Section
10.05(d)).
(ii)    Forfeiture. Unless otherwise specified in the Vesting Agreement or in
any applicable compensatory plan, program or arrangement pursuant to which LTIP
Units are issued, upon the occurrence of any event specified in a Vesting
Agreement, plan, program or arrangement as resulting in either the right of the
Partnership or the General Partner to repurchase LTIP Units at a specified
purchase price or some other forfeiture of any LTIP Units, then if the
Partnership or the General Partner exercises such right to repurchase or
forfeiture or upon the occurrence of the event causing forfeiture in accordance
with the applicable Vesting Agreement, plan, program or arrangement, the
relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose. Unless otherwise
specified in the Vesting Agreement, plan, program or arrangement, no
consideration or other payment shall be due with respect to any LTIP Units that
have been forfeited, other than any distributions declared with respect to a
Partnership Record Date prior to the effective date of the forfeiture. In
connection with any repurchase or forfeiture of LTIP Units, the balance of the
portion of the Capital Account of the LTIP Unitholder that is attributable to
all of his or her LTIP Units shall be reduced by the amount, if any, by which it
exceeds the product of (A) the balance of the LTIP Unitholder’s Capital Account
attributable to all of the LTIP Units held prior to the repurchase or forfeiture
and (B) the quotient obtained by dividing (x) the number of LTIP Units, if any,
held by the LTIP Unitholder after the repurchase or forfeiture and (y) the
number of LTIP Units held by the LTIP Unitholder prior to the repurchase or
forfeiture.
(iii)    Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 5.01(g) hereof.
(iv)    Redemption. The Redemption Right provided to Limited Partners under
Section 8.04 hereof shall not apply with respect to LTIP Units unless and until
they are converted to Common Units as provided in clause (v) below and
Section 4.05 hereof.
(v)    Conversion to Common Units. Vested LTIP Units are eligible to be
converted into Common Units in accordance with Section 4.05 hereof.
(d)    Voting. LTIP Unitholders shall (a) have the same voting rights as the
holders of Common Units, with all Vested LTIP Units and Unvested LTIP Units
voting as a single class with the Common Units and having one vote per LTIP
Unit; and (b) have the additional voting rights that are expressly set forth
below. So long as any LTIP Units remain outstanding, the Partnership shall not,
without the affirmative vote of the holders of a majority of the LTIP Units
(Vested LTIP Units and Unvested LTIP Units) outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially
and adversely affect (as determined in good faith by the General Partner) any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Common Units; but subject, in any event, to the following provisions:

- 20 -
CH\2141662.3

--------------------------------------------------------------------------------




(i)    With respect to any Common Unit Transaction, so long as the LTIP Units
are treated in accordance with Section 4.05(f) hereof, the consummation of such
Common Unit Transaction shall not be deemed to materially and adversely affect
such rights, preferences, privileges or voting powers of the LTIP Units or the
LTIP Unitholders as such; and
(ii)    Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional Common
Units or LTIP Units, whether ranking senior to, junior to, or on a parity with
the LTIP Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
LTIP Units or the LTIP Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Units.
4.05    Conversion of LTIP Units.
(a)    Subject to the provisions of this Section 4.05, an LTIP Unitholder shall
have the right (the “Conversion Right”), at such holder’s option, at any time to
convert all or a portion of such holder’s Vested LTIP Units into Common Units;
provided, that a holder may not exercise the Conversion Right for less than
1,000 Vested LTIP Units or, if such holder holds less than 1,000 Vested LTIP
Units, all of the Vested LTIP Units held by such holder. LTIP Unitholders shall
not have the right to convert Unvested LTIP Units into Common Units until they
become Vested LTIP Units; provided, that when an LTIP Unitholder is notified of
the expected occurrence of an event that will cause such LTIP Unitholder’s
Unvested LTIP Units to become Vested LTIP Units, such LTIP Unitholder may give
the Partnership a Conversion Notice conditioned upon and effective as of the
time of vesting and such Conversion Notice, unless subsequently revoked by the
LTIP Unitholder, shall be accepted by the Partnership subject to such condition.
The General Partner shall have the right at any time to cause a conversion of
Vested LTIP Units into Common Units. In all cases, the conversion of any LTIP
Units into Common Units shall be subject to the conditions and procedures set
forth in this Section 4.05.
(b)    A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.04 hereof. Notwithstanding the
foregoing, in no event may a holder of Vested LTIP Units convert a number of
Vested LTIP Units that exceeds (x) the Economic Capital Account Balance of such
Limited Partner, to the extent attributable to its ownership of LTIP Units,
divided by (y) the Common Unit Economic Balance, in each case as determined as
of the effective date of conversion (the “Capital Account Limitation”).
In order to exercise the Conversion Right, an LTIP Unitholder shall deliver a
notice (a “Conversion Notice”) in the form attached as Exhibit D to the
Partnership (with a copy to the General Partner) not less than ten nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided, that if the General Partner has not given to the

- 21 -
CH\2141662.3

--------------------------------------------------------------------------------




LTIP Unitholders notice of a proposed or upcoming Common Unit Transaction at
least 30 days prior to the effective date of such Common Unit Transaction, then
LTIP Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the General Partner of a
Common Unit Transaction or (y) the third Trading Day immediately preceding the
effective date of such Common Unit Transaction. A Conversion Notice shall be
provided in the manner provided in Section 12.01 hereof. Each LTIP Unitholder
covenants and agrees with the Partnership that all Vested LTIP Units to be
converted pursuant to this Section 4.05(b) shall be free and clear of all liens.
Notwithstanding anything herein to the contrary, a holder of LTIP Units may
deliver a Notice of Redemption pursuant to Section 8.04(a) hereof relating to
those Common Units that will be issued to such holder upon conversion of such
LTIP Units into Common Units in advance of the Conversion Date; provided, that
the redemption of such Common Units by the Partnership shall in no event take
place until after the Conversion Date. For clarity, it is noted that the
objective of this paragraph is to put an LTIP Unitholder in a position where, if
such holder so wishes, the Common Units into which such holder’s Vested LTIP
Units will be converted can be tendered to the Partnership for redemption
simultaneously with such conversion, with the further consequence that, if Xenia
REIT elects to assume the Partnership’s redemption obligation with respect to
such Common Units under Section 8.04(b) hereof by delivering to such holder the
REIT Shares Amount, then such holder can have the REIT Shares Amount issued to
such holder simultaneously with the conversion of such holder’s Vested LTIP
Units into Common Units. The General Partner and LTIP Unitholder shall
reasonably cooperate with each other to coordinate the timing of the events
described in the foregoing sentence.
(c)    The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by an LTIP Unitholder to be converted
(a “Forced Conversion”) into an equal number of Common Units, giving effect to
all adjustments (if any) made pursuant to Section 4.04 hereof; provided, that
the Partnership may not cause Forced Conversion of any LTIP Units that would not
at the time be eligible for conversion at the option of such LTIP Unitholder
pursuant to Section 4.05(b) hereof. In order to exercise its right of Forced
Conversion, the Partnership shall deliver a notice (a “Forced Conversion
Notice”) in the form attached as Exhibit E to the applicable LTIP Unitholder not
less than ten nor more than 60 days prior to the Conversion Date specified in
such Forced Conversion Notice. A Forced Conversion Notice shall be provided in
the manner provided in Section 12.01 hereof and shall be revocable by the
General Partner at any time prior to the Forced Conversion.
(d)    A conversion of Vested LTIP Units for which the holder thereof has given
a Conversion Notice or the Partnership has given a Forced Conversion Notice
shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of Common Units issuable upon such conversion. After the
conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Units and remaining LTIP Units, if any,
held by such person immediately after such conversion. The Assignee of any
Limited Partner

- 22 -
CH\2141662.3

--------------------------------------------------------------------------------




pursuant to Article IX hereof may exercise the rights of such Limited Partner
pursuant to this Section 4.05 and such Limited Partner shall be bound by the
exercise of such rights by the Assignee.
(e)    For purposes of making future allocations under Section 5.01(g) hereof
and applying the Capital Account Limitation, the portion of the Economic Capital
Account Balance of the applicable LTIP Unitholder that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Unit Economic Balance.
(f)    If the Partnership, the General Partner or Xenia REIT shall be a party to
any Common Unit Transaction (including without limitation a merger,
consolidation, unit exchange, self tender offer for all or substantially all
Common Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any Common Unit
Transaction which constitutes an Adjustment Event) in each case as a result of
which Common Units shall be exchanged for or converted into the right, or the
holders of Common Units shall otherwise be entitled, to receive cash, securities
or other property or any combination thereof (each of the foregoing being
referred to herein as a “Common Unit Transaction”), then the General Partner
shall, subject to the terms of any applicable Equity Incentive Plan or Vesting
Agreement, exercise immediately prior to the Common Unit Transaction its right
to cause a Forced Conversion with respect to the maximum number of LTIP Units
then eligible for conversion, taking into account any allocations that occur in
connection with the Common Unit Transaction or that would occur in connection
with the Common Unit Transaction if the assets of the Partnership were sold at
the Common Unit Transaction price or, if applicable, at a value determined by
the General Partner in good faith using the value attributed to the Partnership
Units in the context of the Common Unit Transaction (in which case the
Conversion Date shall be the effective date of the Common Unit Transaction).
In anticipation of such Forced Conversion and the consummation of the Common
Unit Transaction, the Partnership shall use commercially reasonable efforts to
cause each LTIP Unitholder to be afforded the right to receive in connection
with such Common Unit Transaction in consideration for the Common Units into
which such LTIP Unitholder’s LTIP Units will be converted the same kind and
amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Common Unit Transaction by a holder of
the same number of Common Units, assuming such holder of Common Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Common Unit Transaction, prior to such Common Unit
Transaction the General Partner shall give prompt written notice to each LTIP
Unitholder of such election, and shall use commercially reasonable efforts to
afford the LTIP Unitholders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such holder into Common Units in connection with such
Common Unit Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by such LTIP

- 23 -
CH\2141662.3

--------------------------------------------------------------------------------




Unitholder (or by any of such LTIP Unitholder’s transferees) the same kind and
amount of consideration that a holder of a Common Unit would receive if such
Common Unit holder failed to make such an election.
Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable efforts to cause the terms of any Common Unit
Transaction to be consistent with the provisions of this Section 4.05(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Common Units in connection with the Common Unit Transaction that
will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Common Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.
4.06    Capital Accounts. A separate capital account (a “Capital Account”) shall
be established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of Regulation
Section 1.704-1(b)(2)(ii)(g) or (iv) the Partnership grants a Partnership
Interest (other than a de minimis Partnership Interest) as consideration for the
provision of services to or for the benefit of the Partnership to an existing
Partner acting in a Partner capacity, or to a new Partner acting in a Partner
capacity or in anticipation of being a Partner, the General Partner shall
revalue the property of the Partnership to its fair market value (as determined
by the General Partner, in its sole and absolute discretion, and taking into
account Section 7701(g) of the Code) in accordance with Regulations
Section 1.704-1(b)(2)(iv)(f); provided, that (i) the issuance of any LTIP Unit
shall be deemed to require a revaluation pursuant to this Section 4.06 and (ii)
the General Partner may elect not to revalue the property of the Partnership in
connection with the issuance of additional Partnership Units pursuant to Section
4.02 to the extent it determines, in its sole and absolute discretion, that
revaluing the property of the Partnership is not necessary or appropriate to
reflect the relative economic interests of the Partners. When the Partnership’s
property is revalued by the General Partner, the Capital Accounts of the
Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.01
hereof if there were a taxable disposition of such property for its fair market
value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) on the date of
the revaluation.
4.07    Percentage Interests. If the number of outstanding Common Units or other
class or series of Partnership Units increases or decreases during a taxable
year, each Partner’s Percentage Interest shall be adjusted by the General
Partner effective as of the effective date of each such

- 24 -
CH\2141662.3

--------------------------------------------------------------------------------




increase or decrease to a percentage equal to the number of Common Units or
other class or series of Partnership Units held by such Partner divided by the
aggregate number of Common Units or other class or series of Partnership Units,
as applicable, outstanding after giving effect to such increase or decrease. If
the Partners’ Percentage Interests are adjusted pursuant to this Section 4.07,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when that adjustment
occurs and the part of the year beginning on the following day either (i) as if
the taxable year had ended on the date of the adjustment or (ii) based on the
number of days in each part. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate Profits and
Losses for the taxable year in which the adjustment occurs. The allocation of
Profits and Losses for the earlier part of the year shall be based on the
Percentage Interests before adjustment, and the allocation of Profits and Losses
for the later part shall be based on the adjusted Percentage Interests. In the
event that there is an increase or decrease in the number of outstanding
Partnership Units (other than Common Units or LTIP Units) during a taxable year,
the General Partner shall have similar discretion, as provided in the preceding
sentences of this Section 4.07, to allocate items of Profit and Loss between the
part of the year ending on the day when that increase or decrease occurs and the
part of the year beginning on the following day, and that allocation shall take
into account the Partners’ relative interests in those items of Profit and Loss
before and after such increase or decrease.
4.08    No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.
4.09    Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.
4.10    No Third-Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement, except as provided in
Section 6.03(h) hereof, shall be solely for the benefit of, and may be enforced
solely by, the parties to this Agreement and their respective permitted
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General

- 25 -
CH\2141662.3

--------------------------------------------------------------------------------




Partner. Without limiting the generality of the foregoing, a deficit Capital
Account of a Partner shall not be deemed to be a liability of such Partner nor
an asset or property of the Partnership.
ARTICLE V

PROFITS AND LOSSES; DISTRIBUTIONS
5.01    Allocation of Profit and Loss.
(a)    Profit. Profit of the Partnership for each fiscal year of the Partnership
shall be allocated to the Partners in accordance with their respective
Percentage Interests.
(b)    Loss. Loss of the Partnership for each fiscal year of the Partnership
shall be allocated to the Partners in accordance with their respective
Percentage Interests.
(c)    Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j), and (iv) if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain within the
meaning of Regulations Section 1.704-2(i)(4) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704(2)(g),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). The manner in which it is reasonably expected
that the deductions attributable to nonrecourse liabilities will be allocated
for purposes of determining a Partner’s share of the nonrecourse liabilities of
the Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
in accordance with a Partner’s Percentage Interest.
(d)    Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or

- 26 -
CH\2141662.3

--------------------------------------------------------------------------------




loss shall be allocated to such Partner in an amount necessary to offset the
income or gain previously allocated to such Partner under this Section 5.01(d).
(e)    Capital Account Deficits. Loss shall not be allocated to a Limited
Partner to the extent that such allocation would cause a deficit in such
Partner’s Capital Account (after reduction to reflect the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of
such Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit first shall be allocated to the General
Partner in an amount necessary to offset the Loss previously allocated to the
General Partner under this Section 5.01(e).
(f)    Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.
(g)    Special Allocations Regarding LTIP Units. Notwithstanding the provisions
of Sections 5.01(a) and (b) hereof, Liquidating Gains shall first be allocated
to the LTIP Unitholders until their Economic Capital Account Balances, to the
extent attributable to their ownership of LTIP Units, are equal to (i) the
Common Unit Economic Balance, multiplied by (ii) the number of their LTIP Units.
For this purpose, “Liquidating Gains” means net capital gains realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the value of Partnership assets
under Section 704(b) of the Code. The “Economic Capital Account Balances” of the
LTIP Unit holders will be equal to their Capital Account balances plus shares of
Partner Nonrecourse Debt Minimum Gain or Partnership Minimum Gain (after
reduction to reflect the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to the extent attributable to their
ownership of LTIP Units. Similarly, the “Common Unit Economic Balance” shall
mean (i) the Capital Account balance of Xenia REIT, plus the amount of Xenia
REIT’s share of any Partner Nonrecourse Debt Minimum Gain or Partnership Minimum
Gain (after reduction to reflect the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6)), in either case to the extent attributable
to Xenia REIT’s direct or indirect ownership of Common Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under this Section 5.01(g), divided by (ii) the
number of Common Units directly or indirectly owned by Xenia REIT. Any such
allocations shall be made among the LTIP Unitholders in proportion to the
amounts required to be allocated to each under this Section 5.01(g). The parties
agree that the intent of this Section 5.01(g) is to make the Capital Account
balance associated with

- 27 -
CH\2141662.3

--------------------------------------------------------------------------------




each LTIP Unit to be economically equivalent to the Capital Account balance
associated with Common Units directly or indirectly owned by Xenia REIT (on a
per-Unit basis).
(h)    Definition of Profit and Loss. “Profit” and “Loss” and any items of
income, gain, expense or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(c), (d) or (e) hereof. All allocations of income, Profit, gain,
Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). With respect to properties acquired by the
Partnership, the General Partner shall have the authority to elect the method to
be used by the Partnership for allocating items of income, gain and expense as
required by Section 704(c) of the Code with respect to such properties, and such
election shall be binding on all Partners.
5.02    Distribution of Cash.
(a)    Subject to Sections 5.02(c), (d) and (e) hereof and to the terms of any
Partnership Unit Designation, the Partnership shall distribute cash at such
times and in such amounts as are determined by the General Partner in its sole
and absolute discretion, to the Partners who are Partners on the Partnership
Record Date with respect to such quarter (or other distribution period) in
proportion with their respective Common Units on the Partnership Record Date.
(b)    In accordance with Section 4.04(a)(ii) hereof, the LTIP Unitholders shall
be entitled to receive distributions in an amount per LTIP Unit equal to the
Common Partnership Unit Distribution.
(c)    If a new or existing Partner acquires additional Partnership Units in
exchange for a Capital Contribution on any date other than a Partnership Record
Date (other than Partnership Units acquired by the General Partner or Xenia REIT
(or any direct or indirect wholly owned Subsidiary of the General Partner or
Xenia REIT) in connection with the issuance of additional REIT Shares or
Additional Securities), the cash distribution attributable to such additional
Partnership Units relating to the Partnership Record Date next following the
issuance of such additional Partnership Units shall be reduced in the proportion
to (i) the number of days that such additional Partnership Units are held by
such Partner bears to (ii) the number of days between such Partnership Record
Date and the immediately preceding Partnership Record Date.
(d)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to a Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner (the
“Distributable Amount”) equals or exceeds the Withheld Amount, the entire
Distributable Amount shall be treated as a distribution of cash to such Partner,
or (ii) if the

- 28 -
CH\2141662.3

--------------------------------------------------------------------------------




Distributable Amount is less than the Withheld Amount, the excess of the
Withheld Amount over the Distributable Amount shall be treated as a Partnership
Loan from the Partnership to the Partner on the day the Partnership pays over
such amount to a taxing authority. A Partnership Loan shall be repaid upon the
demand of the Partnership or, alternatively, through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee and any such distributions so withheld shall be deemed first to have
been distributed to the applicable Partner or assignee and then immediately
repaid to the Partnership.
Any amounts treated as a Partnership Loan pursuant to this Section 5.02(d) shall
bear interest at the lesser of (i) 300 basis points above the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.
(e)    In no event may a Partner receive a distribution of cash with respect to
a Partnership Unit if such Partner is entitled to receive a cash dividend or
other distribution of cash as the holder of record of a REIT Share for which all
or part of such Partnership Unit has been or will be redeemed.
5.03    REIT Distribution Requirements. The General Partner shall use
commercially reasonable efforts, as determined by it in its sole and absolute
discretion, to cause the Partnership to distribute amounts sufficient to enable
Xenia REIT to pay distributions to its stockholders that will allow Xenia REIT
to (i) meet its distribution requirement for qualification as a REIT as set
forth in Section 857 of the Code and (ii) avoid any federal income or excise tax
liability imposed by the Code, other than to the extent Xenia REIT elects to
retain and pay income tax on its net capital gain.
5.04    No Right to Distributions in Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.
5.05    Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article V, no Partner shall have the right to receive,
and the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.
5.06    Distributions Upon Liquidation.
(a)    Upon liquidation of the Partnership, after payment of, or adequate
provision for, debts and obligations of the Partnership, including any Partner
loans, any remaining assets of the Partnership shall be distributed to all
Partners with positive Capital Accounts in accordance with their respective
positive Capital Account balances.

- 29 -
CH\2141662.3

--------------------------------------------------------------------------------




(b)    For purposes of Section 5.06(a) hereof, the Capital Account of each
Partner shall be determined after all adjustments made in accordance with
Sections 5.01 and 5.02 hereof resulting from Partnership operations and from all
sales and dispositions of all or any part of the Partnership’s assets.
(c)    Any distributions pursuant to this Section 5.06 shall be made by the end
of the Partnership’s taxable year in which the liquidation occurs (or, if later,
within 90 days after the date of the liquidation). To the extent deemed
advisable by the General Partner, appropriate arrangements (including the use of
a liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.
5.07    Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under the Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.
ARTICLE VI

RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER
6.01    Management of the Partnership.
(a)    Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. No General
Partner may be removed by the Partners, with or without cause, except with the
consent of the General Partner. Subject to the restrictions specifically
contained in this Agreement, the powers of the General Partner shall include,
without limitation, the authority to take the following actions on behalf of the
Partnership:
(i)    to acquire, purchase, own, operate, lease and dispose of any real
property and any other property or assets including, but not limited to, notes
and mortgages that the General Partner determines are necessary or appropriate
in the business of the Partnership;
(ii)    to construct buildings and make other improvements on the properties
owned or leased by the Partnership;
(iii)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Units or any securities (including secured and unsecured debt obligations of the
Partnership, debt obligations of the Partnership convertible into any class or
series of Partnership Units, or Rights relating to any class or series of
Partnership Units) of the Partnership;

- 30 -
CH\2141662.3

--------------------------------------------------------------------------------




(iv)    to borrow or lend money for the Partnership, issue or receive evidences
of indebtedness in connection therewith, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such indebtedness, and secure indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;
(v)    to pay, either directly or by reimbursement, all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;
(vi)    to guarantee or become a co-maker of indebtedness of any Subsidiary of
the General Partner or the Partnership, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;
(vii)    to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general and administrative expenses of Xenia REIT, the General Partner, the
Partnership or any Subsidiary of the foregoing to third parties or to Xenia REIT
or the General Partner as set forth in this Agreement;
(viii)    to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine and to further lease property from third parties, including ground
leases;
(ix)    to prosecute, defend, arbitrate or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership or the Partnership’s assets;
(x)    to file applications, communicate and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership’s business;
(xi)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(xii)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

- 31 -
CH\2141662.3

--------------------------------------------------------------------------------




(xiii)    to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;
(xiv)    to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers and such
other persons as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such reasonable
remuneration as the General Partner may deem reasonable and proper;
(xv)    to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;
(xvi)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
(xvii)    to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;
(xviii)    to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;
(xix)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);
(xx)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;
(xxi)    to merge, consolidate or combine the Partnership with or into another
Person;
(xxii)    to enter into and perform obligations under underwriting or other
agreements in connection with issuances of securities by the Partnership or the
General Partner or any affiliate thereof;
(xxiii)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation under Section 7704 of the Code or an “investment
company” or a Subsidiary of an investment company under the Investment Company
Act of 1940; and
(xxiv)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the

- 32 -
CH\2141662.3

--------------------------------------------------------------------------------




business and affairs of the Partnership (including, without limitation, all
actions consistent with allowing Xenia REIT at all times to qualify as a REIT
unless Xenia REIT voluntarily terminates or revokes its REIT status) and to
possess and enjoy all of the rights and powers of a general partner as provided
by the Act.
(b)    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
6.02    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.
6.03    Indemnification and Exculpation of Indemnitees.
(a)    The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or (iii)
in the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful. The termination of any proceeding
by judgment, order or settlement does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct set forth in this
Section 6.03(a). The termination of any proceeding by conviction or upon a plea
of nolo contendere or its equivalent, or an entry of an order of probation prior
to judgment, creates a rebuttable presumption that the Indemnitee acted in a
manner contrary to that specified in this Section 6.03(a). Any indemnification
pursuant to this Section 6.03 shall be made only out of the assets of the
Partnership.
(b)    The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

- 33 -
CH\2141662.3

--------------------------------------------------------------------------------




(c)    The indemnification provided by this Section 6.03 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(d)    The Partnership may purchase and maintain insurance, as an expense of the
Partnership, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
(e)    For purposes of this Section 6.03, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.03; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is not opposed to the best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.03 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 6.03 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    Any amendment, modification or repeal of this Section 6.03 or any
provision hereof shall be prospective only and shall not in any way affect the
indemnification of an Indemnitee by the Partnership under this Section 6.03 as
in effect immediately prior to such amendment, modification or repeal with
respect to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when claims relating to such matters may
arise or be asserted.
6.04    Liability of the General Partner.
(a)    Notwithstanding anything to the contrary set forth in this Agreement,
except for liability for intentional harm or gross negligence on the part of the
General Partner, neither the General Partner, nor any of its directors,
officers, agents or employees shall be liable for monetary damages to the
Partnership or any Partners for losses sustained, liabilities incurred or
benefits not

- 34 -
CH\2141662.3

--------------------------------------------------------------------------------




derived as a result of errors in judgment or mistakes of fact or law or of any
act or omission if any such party acted in good faith. The General Partner shall
not be in breach of any duty that the General Partner may owe to the Limited
Partners or the Partnership or any other Persons under this Agreement or of any
duty stated or implied by law or equity provided the General Partner, acting in
good faith, abides by the terms of this Agreement.
(b)    The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, the Limited Partners and Xenia REIT’s
stockholders collectively, that the General Partner is under no obligation to
consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to Limited Partners or the tax consequences of
some, but not all, of the Limited Partners) in deciding whether to cause the
Partnership to take (or decline to take) any actions. In the event of a conflict
between the interests of the stockholders of Xenia REIT on the one hand and the
Limited Partners on the other, the General Partner shall endeavor in good faith
to resolve the conflict in a manner not adverse to either the stockholders of
Xenia REIT or the Limited Partners; provided, that for so long as the General
Partner, Xenia REIT and their Affiliates own a controlling interest in the
Partnership, any such conflict that the General Partner, in its sole and
absolute discretion, determines cannot be resolved in a manner not adverse to
either the stockholders of Xenia REIT or the Limited Partners shall be resolved
in favor of the stockholders of Xenia REIT. The General Partner shall not be
liable for monetary damages for losses sustained, liabilities incurred or
benefits not derived by the Limited Partners in connection with such decisions.
(c)    Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
(d)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of Xenia REIT to continue to
qualify as a REIT or (ii) to prevent Xenia REIT from incurring any taxes under
Section 857, Section 4981 or any other provision of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.
(e)    Any amendment, modification or repeal of this Section 6.04 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s or any of its officers’, directors’,
agents’ or employees’ liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.

- 35 -
CH\2141662.3

--------------------------------------------------------------------------------




6.05    Partnership Obligations.
(a)    Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles V and VI hereof regarding distributions,
payments and allocations to which it may be entitled), the General Partner shall
not be compensated for its services as general partner of the Partnership.
(b)    All Administrative Expenses shall be obligations of the Partnership, and
the General Partner or Xenia REIT shall be entitled to reimbursement by the
Partnership for any expenditure (including Administrative Expenses) incurred by
it on behalf of the Partnership that shall be made other than out of the funds
of the Partnership. All reimbursements hereunder shall be characterized for
federal income tax purposes as expenses of the Partnership incurred on its
behalf, and not as expenses of the General Partner or Xenia REIT.
6.06    Outside Activities. Subject to Section 6.08 hereof, the Certificate of
Formation and any agreements entered into by the General Partner or its
Affiliates with the Partnership or a Subsidiary, any officer, director,
employee, agent, trustee, Affiliate or member of the General Partner, the
General Partner, Xenia REIT and any stockholder of Xenia REIT shall be entitled
to and may have business interests and engage in business activities in addition
to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the Partnership.
Neither the Partnership nor any of the Limited Partners shall have any rights by
virtue of this Agreement in any such business ventures, interest or activities.
None of the Limited Partners nor any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any such business ventures, interests or activities, and the General Partner and
Xenia REIT shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership or any Limited Partner, even if such opportunity is of a character
that, if presented to the Partnership or any Limited Partner, could be taken by
such Person.
6.07    Employment or Retention of Affiliates.
(a)    Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price or
other payment therefor that the General Partner determines to be fair and
reasonable.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such

- 36 -
CH\2141662.3

--------------------------------------------------------------------------------




terms and subject to such conditions as the General Partner deems are consistent
with this Agreement and applicable law.
6.08    Xenia REIT’s Activities. Xenia REIT agrees that, generally, all business
activities of Xenia REIT, including activities pertaining to the acquisition,
development, ownership of or investment in real properties, shall be conducted
through the Partnership or one or more Subsidiaries of the Partnership;
provided, that Xenia REIT may make direct acquisitions or undertake business
activities if such acquisitions or activities are made in connection with the
issuance of Additional Securities by Xenia REIT or the business activity has
been approved by a majority of the Independent Directors. If, at any time, Xenia
REIT acquires material assets (other than Partnership Units or other assets on
behalf of the Partnership) without transferring such assets to the Partnership,
the definition of “REIT Shares Amount” may be adjusted, as reasonably determined
by the General Partner, to reflect only the fair market value of a REIT Share
attributable to Xenia REIT’s Partnership Units directly or indirectly owned by
Xenia REIT and other assets held on behalf of the Partnership.
6.09    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, Xenia REIT or one or more
nominees, as the General Partner may determine, including Affiliates of the
General Partner or Xenia REIT. Xenia REIT hereby declares and warrants that any
Partnership assets for which legal title is held in the name of the General
Partner or Xenia REIT or any nominee or Affiliate of the General Partner or
Xenia REIT shall be held by the General Partner or Xenia REIT for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, that the General Partner or Xenia REIT shall use commercially
reasonable efforts to cause beneficial and record title to such assets to be
vested in the Partnership as soon as reasonably practicable. All Partnership
assets shall be recorded as the property of the Partnership in its books and
records, irrespective of the name in which legal title to such Partnership
assets is held.
ARTICLE VII

CHANGES IN GENERAL PARTNER
7.01    Transfer of the General Partner’s Partnership Interest.
(a)    Other than to an Affiliate of Xenia REIT, the General Partner shall not
transfer all or any portion of its General Partnership Interests, and the
General Partner shall not withdraw as General Partner, except as provided in or
in connection with a transaction contemplated by Sections 7.01(c), (d) or (e)
hereof.
(b)    The General Partner agrees that its General Partnership Interest will at
all times be in the aggregate at least 1.0%.

- 37 -
CH\2141662.3

--------------------------------------------------------------------------------




(c)    Except as otherwise provided in Section 7.01(d) or (e) hereof, neither
the General Partner nor Xenia REIT shall engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets (other than in connection with a change in the General
Partner’s state of organization or organizational form or Xenia REIT’s state of
incorporation or organizational form), in each case which results in a change of
control of the General Partner or Xenia REIT (a “Transaction”), unless at least
one of the following conditions is met:
(i)    the consent of a Majority in Interest (other than the General Partner or
any Subsidiary of the General Partner or Xenia REIT) is obtained;
(ii)    as a result of such Transaction, all Limited Partners (other than the
General Partner, Xenia REIT and any Subsidiary of the General Partner or Xenia
REIT, and, in the case of LTIP Unitholders, subject to the terms of any
applicable Equity Incentive Plan or Vesting Agreement) will receive, or have the
right to receive, for each Common Unit an amount of cash, securities or other
property equal or substantially equivalent in value, as determined by the
General Partner in good faith, to the product of the Conversion Factor and the
greatest amount of cash, securities or other property paid in the Transaction to
a holder of one REIT Share in consideration of one REIT Share, provided that if,
in connection with such Transaction, a purchase, tender or exchange offer
(“Offer”) shall have been made to and accepted by the holders of more than 50%
of the outstanding REIT Shares, each holder of Common Units (other than the
General Partner, Xenia REIT and any Subsidiary of the General Partner or Xenia
REIT) shall be given the option to exchange its Common Units for an amount of
cash, securities or other property equal or substantially equivalent in value,
as determined by the General Partner in good faith, to the greatest amount of
cash, securities or other property that such Limited Partner would have received
had it (A) exercised its Redemption Right pursuant to Section 8.04 hereof and
(B) sold, tendered or exchanged pursuant to the Offer the REIT Shares received
upon exercise of the Redemption Right immediately prior to the expiration of the
Offer; or
(iii)    either the General Partner or Xenia REIT, as applicable, is the
surviving entity in the Transaction and either (A) the holders of REIT Shares do
not receive cash, securities or other property in the Transaction or (B) all
Limited Partners (other than the General Partner, Xenia REIT and any Subsidiary
of the General Partner or Xenia REIT, and, in the case of LTIP Unitholders,
subject to the terms of any applicable Equity Incentive Plan or Vesting
Agreement) receive for each Common Unit an amount of cash, securities or other
property (expressed as an amount per REIT Share) equal or substantially
equivalent in value, as determined by the General Partner in good faith, to the
product of the Conversion Factor and the greatest amount of cash, securities or
other property (expressed as an amount per REIT Share) received in the
Transaction by any holder of REIT Shares.
(d)    Notwithstanding Section 7.01(c) hereof, either of the General Partner or
Xenia REIT, as applicable, may merge with or into or consolidate with another
entity if immediately after such merger or consolidation (i) substantially all
of the assets of the successor or surviving entity (the “Survivor”), other than
Partnership Units held directly or indirectly by the General Partner or

- 38 -
CH\2141662.3

--------------------------------------------------------------------------------




Xenia REIT, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units, or for economically
equivalent partnership interests issued by a Subsidiary Partnership established
at the direction of the Board of Directors, with a fair market value equal to
the value of the assets so contributed as determined by the Survivor in good
faith and (ii) the Survivor expressly agrees to assume all obligations of the
General Partner and Xenia REIT hereunder. Upon such contribution and assumption,
the Survivor shall have the right and duty to amend this Agreement as set forth
in this Section 7.01(d). The Survivor shall in good faith arrive at a new method
for the calculation of the Cash Amount, the REIT Shares Amount and Conversion
Factor for a Partnership Unit after any such merger or consolidation so as to
approximate the existing method for such calculation as closely as reasonably
possible. Such calculation shall take into account, among other things, the kind
and amount of securities, cash and other property that was receivable upon such
merger or consolidation by a holder of REIT Shares or options, warrants or other
rights relating thereto, and which a holder of Partnership Units could have
acquired had such Partnership Units been exchanged immediately prior to such
merger or consolidation. Such amendment to this Agreement shall provide for
adjustment to such method of calculation, which shall be as nearly equivalent as
may be practicable to the adjustments provided for with respect to the
Conversion Factor. The Survivor also shall in good faith modify the definition
of REIT Shares and make such amendments to Section 8.04 hereof so as to
approximate the existing rights and obligations set forth in Section 8.04 hereof
as closely as reasonably possible. The above provisions of this Section 7.01(d)
shall similarly apply to successive mergers or consolidations permitted
hereunder.
(e)    Notwithstanding anything in this Article VII,
(i)    The General Partner may transfer all or any portion of its General
Partnership Interest to (A) any wholly owned Subsidiary of the General Partner
or (B) the owner of all of the ownership interests of the General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner; and
(ii)    Xenia REIT may engage in a transaction required by law or by the rules
of any national securities exchange or over-the-counter interdealer quotation
system on which the REIT Shares are listed or traded.
7.02    Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only if the following terms and conditions are satisfied:
(a)    the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.05 hereof in connection with such
admission shall have been performed;

- 39 -
CH\2141662.3

--------------------------------------------------------------------------------




(b)    if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
(c)    counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel as may be necessary) that the admission of the
Person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause (i) the Partnership to be classified other than as a Disregarded Entity or
a partnership for federal income tax purposes, or (ii) the loss of any Limited
Partner’s limited liability.
7.03    Effect of Bankruptcy, Withdrawal, Death or Dissolution of General
Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to the General Partner
(and its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of the General Partner (except that, if the General
Partner is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of the General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.03(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.02 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.
(b)    Following the occurrence of an Event of Bankruptcy as to the General
Partner (and its removal pursuant to Section 7.04(a) hereof) or the death,
withdrawal, removal or dissolution of the General Partner (except that, if the
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.04 hereof by selecting, subject to Section 7.02 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a Majority in Interest. If the Limited Partners elect to continue the
business of the Partnership and admit a substitute General Partner, the
relationship with the Partners and of any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.
7.04    Removal of General Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, the General Partner, the General Partner shall be deemed to be removed
automatically; provided, that if the General Partner is on the date of such
occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of the General
Partner is continued by

- 40 -
CH\2141662.3

--------------------------------------------------------------------------------




the remaining partner or partners. The Limited Partners may not remove the
General Partner, with or without cause.
(b)    If the General Partner has been removed pursuant to this Section 7.04 and
the Partnership is continued pursuant to Section 7.03 hereof, the General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General Partner approved by a Majority in
Interest in accordance with Section 7.03(b) hereof and otherwise be admitted to
the Partnership in accordance with Section 7.02 hereof. At the time of
assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner. Such fair market value shall be
determined by an appraiser mutually agreed upon by the General Partner and a
Majority in Interest (excluding the General Partner and any Subsidiary of the
General Partner) within ten days following the removal of the General Partner.
In the event that the parties are unable to agree upon an appraiser, the removed
General Partner and a Majority in Interest (excluding the General Partner and
any Subsidiary of the General Partner) each shall select an appraiser. Each such
appraiser shall complete an appraisal of the fair market value of the removed
General Partner’s General Partnership Interest within 30 days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, that if the higher appraisal exceeds the lower appraisal by more than
20% of the amount of the lower appraisal, the two appraisers, no later than 40
days after the removal of the General Partner, shall select a third appraiser
who shall complete an appraisal of the fair market value of the removed General
Partner’s General Partnership Interest no later than 60 days after the removal
of the General Partner. In such case, the fair market value of the removed
General Partner’s General Partnership Interest shall be the average of the two
appraisals closest in value.
(c)    The General Partnership Interest of a removed General Partner, during the
time after removal until transfer under Section 7.04(b) hereof, shall be
converted to that of a special Limited Partner; provided, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.04(b) hereof.
(d)    All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally necessary
and sufficient to effect all the foregoing provisions of this Section 7.04.
ARTICLE VIII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
8.01    Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the Partnership, nor shall they have the power to sign
for or bind the Partnership, such powers being vested solely and exclusively in
the General Partner. The Limited Partners covenant and agree

- 41 -
CH\2141662.3

--------------------------------------------------------------------------------




not to hold themselves out in a manner that could reasonably be considered in
contravention of the terms hereof by any third party.
8.02    Power of Attorney. Each Limited Partner by execution of this Agreement,
directly or through execution by power of attorney or other consent, irrevocably
appoints the General Partner its true and lawful attorney-in-fact, who may act
for each Limited Partner and in its name, place and stead, and for its use and
benefit, to sign, acknowledge, swear to, deliver, file or record, at the
appropriate public offices, any and all documents, certificates and instruments,
including without limitation, any and all amendments and restatements of this
Agreement as may be deemed necessary or desirable by the General Partner to
carry out fully the provisions of this Agreement and the Act in accordance with
their terms, which power of attorney is coupled with an interest and shall
survive the death, dissolution or legal incapacity of the Limited Partner, or
the transfer by the Limited Partner of any part or all of its Partnership
Interest.
8.03    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.
8.04    Redemption Right.
(a)    Subject to Section 8.04(c) and the provisions of any agreement between
the Partnership and one or more Limited Partners, beginning on the date that is
twelve months after the date of issuance of any Common Units (including any
Common Units that are issued upon the conversion of LTIP Units), each Limited
Partner (other than Xenia REIT or any Subsidiary of Xenia REIT) shall have the
right (the “Redemption Right”) to require the Partnership to redeem on a
Specified Redemption Date all or a portion of such Limited Partner’s Common
Units at a redemption price equal to and in the form of the Cash Amount. The
Redemption Right shall be exercised pursuant to a Notice of Redemption in the
form attached hereto as Exhibit B delivered to the Partnership (with a copy to
Xenia REIT) by the Limited Partner who is exercising the Redemption Right (the
“Redeeming Limited Partner”), and such notice shall be irrevocable unless
otherwise agreed upon by the General Partner. No Limited Partner may deliver
more than one Notice of Redemption during each calendar quarter unless otherwise
agreed upon by the General Partner. A Limited Partner may not exercise the
Redemption Right for less than one thousand (1,000) Common Units or, if such
Limited Partner holds less than one thousand (1,000) Common Units, all of the
Common Units held by such Limited Partner. The Redeeming Limited Partner shall
have no right, with respect to any Common Units so redeemed, to receive any
distribution paid with respect to Common Units if the record date for such
distribution is on or after the Specified Redemption Date.
(b)    Notwithstanding the provisions of Section 8.04(a) hereof, if a Limited
Partner exercises the Redemption Right by delivering to the Partnership a Notice
of Redemption, then the General Partner may, in its sole and absolute
discretion, elect to cause Xenia REIT to purchase directly and acquire some or
all of, and in such event Xenia REIT agrees to purchase and acquire,

- 42 -
CH\2141662.3

--------------------------------------------------------------------------------




such Common Units by paying to the Redeeming Limited Partner the REIT Shares
Amount, whereupon Xenia REIT shall acquire the Common Units tendered for
redemption by the Redeeming Limited Partner and Xenia REIT shall be treated for
all purposes of this Agreement as the owner of such Common Units. In the event
Xenia REIT shall exercise its right to satisfy the Redemption Right in the
manner described in the preceding sentence, the Partnership shall have no
obligation to pay any amount to the Redeeming Limited Partner with respect to
such Redeeming Limited Partner’s exercise of the Redemption Right, and each of
the Redeeming Limited Partner, the Partnership and Xenia REIT shall treat the
transaction between Xenia REIT and the Redeeming Limited Partner as a sale of
the Redeeming Limited Partner’s Common Units to Xenia REIT for federal income
tax purposes. Each Redeeming Limited Partner agrees to execute such documents as
Xenia REIT may reasonably require in connection with the issuance of REIT Shares
upon exercise of the Redemption Right.
(c)    Notwithstanding the provisions of Sections 8.04(a) and 8.04(b) hereof, a
Limited Partner shall not be entitled to exercise the Redemption Right if the
delivery of REIT Shares to such Limited Partner on the Specified Redemption Date
by Xenia REIT pursuant to Section 8.04(b) hereof (regardless of whether or not
Xenia REIT would in fact exercise its rights under Section 8.04(b)) would (i)
result in such Limited Partner or any other Person (as defined in the Articles)
owning, directly or indirectly, REIT Shares in excess of the Stock Ownership
Limit or any Excepted Holder Limit (each as defined in Articles) and calculated
in accordance therewith, except as provided in the Articles, (ii) result in REIT
Shares being owned by fewer than 100 persons (determined without reference to
any rules of attribution), (iii) result in Xenia REIT being “closely held”
within the meaning of Section 856(h) of the Code, (iv) cause Xenia REIT to own,
actually or constructively, 10% or more of the ownership interests in a tenant
(other than a TRS) of Xenia REIT’s, the Partnership’s or a Subsidiary
Partnership’s real property, within the meaning of Section 856(d)(2)(B) of the
Code, (v) otherwise cause Xenia REIT to fail to qualify as a REIT under the
Code, or (vi) cause the acquisition of REIT Shares by such Limited Partner to be
“integrated” with any other distribution of REIT Shares or Common Units for
purposes of complying with the registration provisions of the Securities Act.
Xenia REIT, in its sole and absolute discretion, may waive the restriction on
redemption set forth in this Section 8.04(c).
(d)    Each Redeeming Limited Partner covenants and agrees that all Common Units
tendered for redemption pursuant to this Section 8.04 will be delivered to the
Partnership or Xenia REIT free and clear of all liens, claims, and encumbrances
whatsoever and should any such liens, claims or encumbrances exist or arise with
respect to such Common Units, neither the Partnership nor Xenia REIT shall be
under any obligation to acquire such Common Units pursuant to Section 8.04(a) or
Section 8.04(b) hereof. Each Redeeming Limited Partner further agrees that, in
the event any state or local property transfer tax is payable as a result of the
transfer of its Common Units to the Partnership or Xenia REIT, such Redeeming
Limited Partner shall assume and pay such transfer tax.
(e)    Any Cash Amount to be paid to a Redeeming Limited Partner pursuant to
this Section 8.04 shall be paid on the Specified Redemption Date; provided, that
the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 180 days to the extent required for Xenia REIT
to cause additional REIT Shares to be issued to provide financing to

- 43 -
CH\2141662.3

--------------------------------------------------------------------------------




be used to make such payment of the Cash Amount and may also delay such
Specified Redemption Date to the extent necessary to effect compliance with
applicable requirements of the law. Any REIT Share Amount to be paid to a
Redeeming Limited Partner pursuant to this Section 8.04 shall be paid on the
Specified Redemption Date; provided, that the General Partner may elect to cause
the Specified Redemption Date to be delayed to the extent necessary to effect
compliance with applicable requirements of the law. Notwithstanding the
foregoing, Xenia REIT agrees to use its commercially reasonable efforts to cause
the closing of the acquisition of redeemed Common Units hereunder to occur as
quickly as reasonably possible.
(f)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the General Partner and the Partnership to comply with any
withholding requirements established under the Code or any other federal, state,
local or foreign law that apply upon a Redeeming Limited Partner’s exercise of
the Redemption Right. If a Redeeming Limited Partner believes that it is exempt
from such withholding upon the exercise of the Redemption Right, such Redeeming
Limited Partner must furnish the General Partner with a FIRPTA Certificate in
the form attached hereto as Exhibit C and any similar forms or certificates
required to avoid or reduce the withholding under federal, state, local or
foreign law or such other form as the General Partner may reasonably request. If
the Partnership, Xenia REIT or the General Partner is required to withhold and
pay over to any taxing authority any amount upon a Redeeming Limited Partner’s
exercise of the Redemption Right and if the Redemption Amount equals or exceeds
the Withheld Amount, the Withheld Amount shall be treated as an amount received
by such Redeeming Limited Partner in redemption of its Common Units. If,
however, the Redemption Amount is less than the Withheld Amount, the Redeeming
Limited Partner shall not receive any portion of the Redemption Amount, the
Redemption Amount shall be treated as an amount received by such Redeeming
Limited Partner in redemption of its Common Units, and such Redeeming Limited
Partner shall contribute the excess of the Withheld Amount over the Redemption
Amount to the Partnership before the Partnership is required to pay over such
excess to a taxing authority.
(g)    Notwithstanding any other provision of this Agreement, the General
Partner may place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights as and if deemed necessary or
reasonable to ensure that the Partnership does not constitute a “publicly traded
partnership” under Section 7704 of the Code. If and when the General Partner
determines that imposing such restrictions is necessary, the General Partner
shall give prompt written notice thereof (a “Restriction Notice”) to each of the
Limited Partners, which notice shall be accompanied by a copy of an opinion of
counsel to the Partnership that states that, in the opinion of such counsel,
restrictions are necessary or reasonable in order to avoid the Partnership being
treated as a “publicly traded partnership” under Section 7704 of the Code.
8.05    Partnership Right to Call Limited Partnership Interests. Notwithstanding
any other provision of this Agreement, on and after the date on which the
aggregate Percentage Interests of the Limited Partners (other than Xenia REIT)
are less than 1%, the Partnership shall have the right, but not the obligation,
from time to time and at any time to redeem any and all outstanding Limited
Partnership Interests (other than Xenia REIT’s Limited Partnership Interests) by
treating any Limited Partner as a Redeeming Limited Partner who has delivered a
Notice of

- 44 -
CH\2141662.3

--------------------------------------------------------------------------------




Redemption pursuant to Section 8.04 hereof for the amount of Common Units to be
specified by the General Partner, in its sole and absolute discretion, by notice
to such Limited Partner that the Partnership has elected to exercise its rights
under this Section 8.05. Such notice given by the General Partner to a Limited
Partner pursuant to this Section 8.05 shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 8.05, (a) any Limited Partner may, in the General
Partner’s sole and absolute discretion, be treated as a Redeeming Limited
Partner and (b) the limitation of Section 8.04(a) hereof regarding the exercise
of the Redemption Right for less than 1,000 Common Units or, if a Limited
Partner holds less than 1,000 Common Units, all of the Common Units held by a
Limited Partner shall not apply, but the remainder of Section 8.04 hereof shall
apply, mutatis mutandis.
ARTICLE IX

TRANSFERS OF PARTNERSHIP INTERESTS
9.01    Purchase for Investment.
(a)    Each Limited Partner, by its signature below or by its subsequent
admission to the Partnership, hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of such Limited Partner’s
Partnership Units is made for investment purposes only and not with a view to
the resale or distribution of such Partnership Units.
(b)    Subject to the provisions of Section 9.02 hereof, each Limited Partner
agrees that such Limited Partner will not sell, assign or otherwise transfer
such Limited Partner’s Partnership Units or any fraction thereof, whether
voluntarily or by operation of law or at judicial sale or otherwise, to any
Person who does not make the representations and warranties to the General
Partner set forth in Section 9.01(a) hereof.
9.02    Restrictions on Transfer of Partnership Units.
(a)    Subject to the provisions of Sections 9.02(b) and (c) hereof, no Limited
Partner may offer, sell, assign, hypothecate, pledge or otherwise transfer all
or any portion of such Limited Partner’s Partnership Units, or any of such
Limited Partner’s economic rights as a Limited Partner, whether voluntarily or
by operation of law or at judicial sale or otherwise (collectively, a
“Transfer”) without the consent of the General Partner, which consent may be
granted or withheld in the General Partner’s sole and absolute discretion;
provided, that the term Transfer does not include (a) any redemption of Common
Units by the Partnership or Xenia REIT, or acquisition of Common Units by Xenia
REIT, pursuant to Section 8.04 or (b) any redemption of Partnership Units
pursuant to any Partnership Unit Designation. The General Partner may require,
as a condition of any Transfer to which it consents, that the transferor assume
all costs incurred by the Partnership in connection therewith (including, but
not limited to, cost of legal counsel).
(b)    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or a Transfer pursuant to Section 9.05 hereof) of all of such
Limited Partner’s Partnership Units pursuant to this Article IX or pursuant to a
redemption of all of such Limited Partner’s Common Units

- 45 -
CH\2141662.3

--------------------------------------------------------------------------------




pursuant to Section 8.04 hereof. Upon the permitted Transfer or redemption of
all of a Limited Partner’s Common Units, such Limited Partner shall cease to be
a Limited Partner.
(c)    No Limited Partner may effect a Transfer of its Partnership Units, in
whole or in part, if, in the opinion of legal counsel for the Partnership, such
proposed Transfer would require the registration of the Partnership Units under
the Securities Act or would otherwise violate any applicable federal or state
securities or blue sky law (including investment suitability standards).
(d)    No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person (including pursuant to the Redemption Right) if
(i) in the opinion of legal counsel for the Partnership, such Transfer would
result in the Partnership being treated as an association taxable as a
corporation (other than a qualified REIT subsidiary within the meaning of
Section 856(i) of the Code), (ii) in the opinion of legal counsel for the
Partnership, it would adversely affect the ability of Xenia REIT to continue to
qualify as a REIT or subject Xenia REIT to any additional taxes under
Section 857 or Section 4981 of the Code, (iii) such Transfer is effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code
or (iv) in the opinion of legal counsel for the Partnership, such Transfer is
reasonably likely to cause the Partnership to fail to satisfy the 90% qualifying
income test described in Section 7704(c) of the Code.
(e)    Any purported Transfer in contravention of any of the provisions of this
Article IX shall be void ab initio and ineffectual and shall not be binding
upon, or recognized by, the General Partner or the Partnership.
(f)    Prior to the consummation of any Transfer under this Article IX, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
9.03    Admission of Substitute Limited Partner.
(a)    Subject to the other provisions of this Article IX, an assignee of the
Partnership Units of a Limited Partner (which shall be understood to include any
purchaser, transferee, donee or other recipient of any disposition of such
Partnership Units) shall be deemed admitted as a Limited Partner of the
Partnership only with the consent of the General Partner, which consent may be
given or withheld by the General Partner in its sole and absolute discretion,
and upon the satisfactory completion of the following:
(i)    The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.
(ii)    To the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed in accordance with the Act.

- 46 -
CH\2141662.3

--------------------------------------------------------------------------------




(iii)    The assignee shall have delivered a letter containing the
representations and warranties set forth in Sections 9.01(a) and 9.01(b) hereof.
(iv)    If the assignee is a corporation, partnership, limited liability company
or trust, the assignee shall have provided the General Partner with evidence
satisfactory to counsel for the Partnership of the assignee’s authority to
become a Limited Partner under the terms and provisions of this Agreement.
(v)    The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.02 hereof.
(vi)    The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
(vii)    The assignee shall have obtained the prior written consent of the
General Partner to its admission as a Substitute Limited Partner, which consent
may be given or denied in the exercise of the General Partner’s sole and
absolute discretion.
(viii)    Each assignee shall have represented and warranted to, and covenanted
with, each other Partner that if 5% of more (by value) of the Partnership’s
interests are or will be owned by such assignee within the meaning of Section
7704(d)(3) of the Code, such assignee does not, and for so long as it is a
Partner will not, own, directly or indirectly, (a) stock of any corporation
(other than a TRS) that is a tenant of (I) Xenia REIT or any Disregarded Entity
with respect to Xenia REIT, (II) the Partnership or (III) any partnership,
venture or limited liability company of which Xenia REIT, any Disregarded Entity
with respect to Xenia REIT, or the Partnership is a direct or indirect member or
(b) an interest in the assets or net profits of any non-corporate tenant of (I)
Xenia REIT or any Disregarded Entity with respect to Xenia REIT, (II) the
Partnership or (III) any partnership, venture, or limited liability company of
which Xenia REIT, any Disregarded Entity with respect to Xenia REIT, or the
Partnership is a direct or indirect member.
(b)    For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c)    The General Partner and the Substitute Limited Partner shall cooperate
with each other by preparing the documentation required by this Section 9.03 and
making all official filings and publications. The Partnership shall take all
such action as promptly as practicable after the satisfaction of the conditions
in this Article IX to the admission of such Person as a Limited Partner of the
Partnership.

- 47 -
CH\2141662.3

--------------------------------------------------------------------------------




9.04    Rights of Assignees of Partnership Units.
(a)    Subject to the provisions of Section 9.01 and Section 9.02 hereof, except
as required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Units until the Partnership has received notice thereof.
(b)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Partnership Units, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Partnership Units, shall be
subject to all the provisions of this Article IX to the same extent and in the
same manner as any Limited Partner desiring to make an assignment of its
Partnership Units.
9.05    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if such Limited Partner dies, such Limited Partner’s executor, administrator or
trustee, or, if such Limited Partner is finally adjudicated incompetent, such
Limited Partner’s committee, guardian or conservator, shall have the rights of
such Limited Partner for the purpose of settling or managing such Limited
Partner’s estate property and such power as the bankrupt, deceased or
incompetent Limited Partner possessed to assign all or any part of such Limited
Partner’s Partnership Units and to join with the assignee in satisfying
conditions precedent to the admission of the assignee as a Substitute Limited
Partner.
9.06    Joint Ownership of Partnership Units. A Partnership Unit may be acquired
by two individuals as joint tenants with right of survivorship, provided that
such individuals either are married or are related and share the same home as
tenants in common. The written consent or vote of both owners of any such
jointly held Partnership Unit shall be required to constitute the action of the
owners of such Partnership Unit; provided, that the written consent of only one
joint owner will be required if the Partnership has been provided with evidence
satisfactory to the counsel for the Partnership that the actions of a single
joint owner can bind both owners under the applicable laws of the state of
residence of such joint owners. Upon the death of one owner of a Partnership
Unit held in a joint tenancy with a right of survivorship, the Partnership Unit
shall become owned solely by the survivor as a Limited Partner and not as an
assignee. The Partnership need not recognize the death of one of the owners of a
jointly-held Partnership Unit until it shall have received certificated notice
of such death. Upon notice to the General Partner from either owner, the General
Partner shall cause the Partnership Unit to be divided into two equal
Partnership Units, which shall thereafter be owned separately by each of the
former owners.

- 48 -
CH\2141662.3

--------------------------------------------------------------------------------




ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
10.01    Books and Records. At all times during the continuance of the
Partnership, the General Partner shall keep or cause to be kept at the
Partnership’s specified office true and complete books of account in accordance
with generally accepted accounting principles, including: (a) a current list of
the full name and last known business address of each Partner, (b) a copy of the
Certificate of Limited Partnership and all certificates of amendment thereto,
(c) copies of the Partnership’s federal, state and local income tax returns and
reports, (d) copies of this Agreement and any financial statements of the
Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to a copy of such records upon reasonable request.
10.02    Custody of Partnership Funds; Bank Accounts.
(a)    All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)    All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner. The funds of the
Partnership shall not be commingled with the funds of any Person other than the
General Partner, except for such commingling as may necessarily result from an
investment in those investment companies permitted by this Section 10.02(b).
10.03    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year unless otherwise required by the Code.
10.04    Annual Tax Information and Report. The General Partner shall use
commercially reasonable efforts to furnish to each person who was a Limited
Partner at any time during such year, within 75 days after the end of each
fiscal year of the Partnership, the tax information necessary to file such
Limited Partner’s individual tax returns as shall be reasonably required by law.
10.05    Tax Matters Partner; Tax Elections; Special Basis Adjustments.
(a)    The General Partner shall be the Tax Matters Partner of the Partnership.
As Tax Matters Partner, the General Partner shall have the right and obligation
to take all actions authorized and required, respectively, by the Code for the
Tax Matters Partner. The General Partner shall have the right to retain
professional assistance in respect of any audit of the Partnership by the
Service and all out-of-pocket expenses and fees incurred by the General Partner
on behalf of the Partnership as Tax Matters Partner shall constitute Partnership
expenses. In the event the General Partner receives notice of a final
Partnership adjustment under Section 6223(a)(2) of the Code, the

- 49 -
CH\2141662.3

--------------------------------------------------------------------------------




General Partner shall either (i) file a court petition for judicial review of
such final adjustment within the period provided under Section 6226(a) of the
Code, a copy of which petition shall be mailed to all Limited Partners on the
date such petition is filed, or (ii) mail a written notice to all Limited
Partners, within such period, that describes the General Partner’s reasons for
determining not to file such a petition.
(b)    All elections required or permitted to be made by the Partnership under
the Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.
(c)    In the event of a transfer of all or any part of the Partnership Interest
of any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.
(d)    The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation §
1.83-3(1) and the Proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005‑43, as such safe harbor may be modified when such proposed
guidance is issued in final form or as amended by subsequently issued guidance
(the “Safe Harbor”), apply to any interest in the Partnership transferred to a
service provider while the Safe Harbor Election remains effective, to the extent
such interest meets the Safe Harbor requirements (collectively, such interests
are referred to as “Safe Harbor Interests”). The Tax Matters Partner is
authorized and directed to execute and file the Safe Harbor Election on behalf
of the Partnership and the Partners. The Partnership and the Partners (including
any person to whom an interest in the Partnership is transferred in connection
with the performance of services) hereby agree to comply with all requirements
of the Safe Harbor (including forfeiture allocations) with respect to all Safe
Harbor Interests and to prepare and file all U.S. federal income tax returns
reporting the tax consequences of the issuance and vesting of Safe Harbor
Interests consistent with such final Safe Harbor guidance. The Partnership is
also authorized to take such actions as are necessary to achieve, under the Safe
Harbor, the effect that the election and compliance with all requirements of the
Safe Harbor referred to above would be intended to achieve under Proposed
Treasury Regulation § 1.83-3, including amending this Agreement. In the event
the Safe Harbor Election is rendered moot or obsolete by future legislation that
amends Section 83 of the Code, this Section 10.05(d) shall have no effect. The
liquidation value of each LTIP Unit shall be zero upon grant as provided in
Section 4.04(c)(i).
(e)    Each Limited Partner shall be required to provide such information as
reasonably requested by the Partnership in order to determine whether such
Limited Partner (i) owns, directly or constructively (within the meaning of
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code and
Section 7704(d)(3) of the Code), 5% or more of the value of the

- 50 -
CH\2141662.3

--------------------------------------------------------------------------------




Partnership or (ii) owns, directly or constructively (within the meaning of
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code and
Section 7704(d)(3) of the Code),10% or more of (a) the stock, by voting power or
value, of a tenant (other than a “taxable REIT subsidiary” within the meaning of
Section 856(d) of the Code) of the Partnership that is a corporation or (b) the
assets or net profits of a tenant of the Partnership that is a noncorporate
entity.
10.06    Treatment of Partnership as Disregarded Entity. Notwithstanding
anything to the contrary in this Agreement, when the Partnership is treated as a
Disregarded Entity with respect to Xenia REIT, the other provisions of this
Agreement shall be applied (or not applied) in a manner consistent with such
treatment with respect to such period, as determined by the General Partner in
its sole and absolute discretion. In the event of any conflict between this
Section 10.06 and any other provision of this Agreement, this Section 10.06
shall control.
ARTICLE XI

AMENDMENT OF AGREEMENT; MERGER
11.01    Amendment of Agreement. The General Partner’s consent shall be required
for any amendment to this Agreement. The General Partner, without the consent of
the Limited Partners, may amend this Agreement in any respect; provided, that
the following amendments shall require the consent of a Majority in Interest
(other than the General Partner or any Subsidiary of the General Partner):
(a)    any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as otherwise provided herein) in a manner that
adversely affects the Limited Partners in any material respect;
(b)    any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.02
hereof;
(c)    any amendment that would alter the Partnership’s allocations of Profit
and Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.02 hereof;
(d)    any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership; or
(e)    any amendment to this Article XI.
11.02    Merger of Partnership. The General Partner, without the consent of the
Limited Partners, may (i) merge or consolidate the Partnership with or into any
other domestic or foreign partnership, limited partnership, limited liability
company or corporation or (ii) sell all or substantially all of the assets of
the Partnership in a transaction pursuant to which the Limited Partners (other
than the General Partner, Xenia REIT or any Subsidiary of the General Partner or
Xenia REIT) receive the consideration set forth in Section 7.01(c)(ii) hereof or
in a transaction

- 51 -
CH\2141662.3

--------------------------------------------------------------------------------




that complies with Section 7.01(c)(iii) or Section 7.01(d) hereof and may amend
this Agreement in connection with any such transaction consistent with the
provisions of this Article XI; provided, that the consent of a Majority in
Interest shall be required in the case of any other (a) merger or consolidation
of the Partnership with or into any other domestic or foreign partnership,
limited partnership, limited liability company or corporation or (b) sale of all
or substantially all of the assets of the Partnership.
ARTICLE XII

GENERAL PROVISIONS
12.01    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally, by email, by press release, by posting on the web site of the
General Partner or upon deposit in the United States mail, registered,
first-class postage prepaid return receipt requested, or via courier to the
Partners at the addresses set forth in Exhibit A attached hereto, as it may be
amended or restated from time to time; provided, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the General Partner and the Partnership shall be delivered
at or mailed to its principal office address set forth in Section 2.03 hereof.
The General Partner and the Partnership may specify a different address by
notifying the Limited Partners in writing of such different address.
12.02    Survival of Rights. Subject to the provisions hereof limiting
Transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their permitted respective legal
representatives, successors, transferees and assigns.
12.03    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents that may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.
12.04    Severability. If any provision of this Agreement shall be declared
illegal, invalid or unenforceable in any jurisdiction, then such provision shall
be deemed to be severable from this Agreement (to the extent permitted by law)
and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof. To the extent permitted under applicable law, the
severed provision shall be interpreted or modified so as to be enforceable to
the maximum extent permitted by law.
12.05    Entire Agreement. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.
12.06    Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

- 52 -
CH\2141662.3

--------------------------------------------------------------------------------




12.07    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.
12.08    Counterparts. This Agreement may be executed by hand or by power of
attorney in several counterparts, each of which shall be deemed to be an
original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.
12.09    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
12.10    Limitation to Preserve REIT Status. Notwithstanding anything else in
this Agreement, to the extent that the amount to be paid, credited, distributed
or reimbursed by the Partnership to Xenia REIT or its officers, directors,
employees or agents, whether as a reimbursement, fee, expense or indemnity (a
“REIT Payment”), would constitute gross income to Xenia REIT for purposes of
Section 856(c)(2) or Section 856(c)(3) of the Code, then, notwithstanding any
other provision of this Agreement, the amount of such REIT Payments, as selected
by the General Partner in its sole and absolute discretion from among items of
potential distribution, reimbursement, fees, expenses and indemnities, shall be
reduced for any Partnership taxable year so that the REIT Payments, as so
reduced, for or with respect to Xenia REIT shall not exceed the lesser of:
(i)     an amount equal to the excess, if any, of (a) 4.9% of Xenia REIT’s total
gross income (but excluding the amount of any REIT Payments and amounts excluded
from gross income pursuant to Section 856(c)(5)(G) of the Code) for the
Partnership taxable year that is described in subsections (A) through (I) of
Section 856(c)(2) of the Code over (b) the amount of gross income (within the
meaning of Section 856(c)(2) of the Code) derived by Xenia REIT from sources
other than those described in subsections (A) through (I) of Section 856(c)(2)
of the Code (but not including the amount of any REIT Payments and amounts
excluded from gross income pursuant to Section 856(c)(5)(G) of the Code); or


(ii)     an amount equal to the excess, if any, of (a) 24% of Xenia REIT’s total
gross income (but excluding the amount of any REIT Payments and amounts excluded
from gross income pursuant to Section 856(c)(5)(G) of the Code) for the
Partnership taxable year that is described in subsections (A) through (I) of
Section 856(c)(3) of the Code over (b) the amount of gross income (within the
meaning of Section 856(c)(3) of the Code) derived by Xenia REIT from sources
other than those described in subsections (A) through (I) of Section 856(c)(3)
of the Code (but not including the amount of any REIT Payments and amounts
excluded from gross income pursuant to Section 856(c)(5)(G) of the Code);


provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect Xenia REIT’s ability to qualify as a REIT.
To the extent that REIT Payments may not be made in a Partnership taxable

- 53 -
CH\2141662.3

--------------------------------------------------------------------------------




year as a consequence of the limitations set forth in this Section 12.10, such
REIT Payments shall carry over and shall be treated as arising in the following
Partnership taxable year if such carry over does not adversely affect Xenia
REIT’s ability to qualify as a REIT, provided, however, that any such REIT
Payment shall not be carried over more than three Partnership taxable years, and
any such remaining payments shall no longer be due and payable. The purpose of
the limitations contained in this Section 12.10 is to prevent Xenia REIT from
failing to qualify as a REIT under the Code by reason of Xenia REIT’s share of
items, including distributions, reimbursements, fees, expenses or indemnities,
receivable directly or indirectly from the Partnership, and this Section 12.10
shall be interpreted and applied to effectuate such purpose.
ARTICLE XIII

CLASS A PERFORMANCE LTIP UNITS
13.01    Designation. A series of Partnership Units in the Partnership
designated as the Class A Performance LTIP Units is hereby established. Pursuant
to Section 4.02(a) hereof, the General Partner may from time to time issue Class
A Performance LTIP Units to Persons who provide services to or for the benefit
of the Partnership or as otherwise permitted by the Equity Incentive Plan, for
such consideration or for no consideration as the General Partner may determine
to be appropriate, and admit such Persons as Limited Partners. The number of
Class A Performance LTIP Units shall be determined from time to time by the
General Partner in accordance with the terms of the Equity Incentive Plan.
13.02    Terms. Each Class A Performance LTIP Unit that has become a Vested
Class A Performance LTIP Unit shall be treated in the same manner as a Vested
LTIP Unit that has no separate Class A Performance LTIP Unit designation with
all of the rights, privileges and obligations attendant thereto and all
references to Vested LTIP Units herein shall refer equally to Vested Class A
Performance LTIP Units. During such time as any Class A Performance LTIP Unit
has not become a Vested Class A Performance LTIP Unit, each such Class A
Performance LTIP Unit shall be treated in the same manner as an Unvested LTIP
Unit, and all references to an Unvested LTIP Unit herein shall refer equally to
such Class A Performance LTIP Unit, except the following provisions shall apply:
(a)    Distributions. The holder of a Class A Performance LTIP Unit shall not be
entitled to receive any distributions with respect to such Class A Performance
LTIP Unit, except (i) in accordance with Section 5.06 hereof and (ii) at such
times as distributions are made with respect to Common Units pursuant to Section
5.02 hereof, a holder of a Class A Performance LTIP Unit on the applicable
Partnership Record Date shall be entitled to receive a distribution with respect
to such Class A Performance LTIP Unit in an amount equal to the product of the
distribution per Class A Performance LTIP Unit payable to holders of Common
Units on such Partnership Record Date with respect to such distribution
multiplied by the Class A Performance LTIP Units Sharing Percentage.
(b)    Allocations. The holder of a Class A Performance LTIP Unit shall not be
entitled to receive allocations of Profit or Loss of the Partnership with
respect to such Class A Performance LTIP Unit, other than (i) the special
allocation of gain set forth in Section 5.01(g) hereof and the allocations set
forth in Sections 5.01(c), 5.01(d), 5.01(e), and 5.01(f) hereof and (ii)
allocations of Profit and Loss pursuant to Sections 5.01(a) and 5.01(b) hereof,
treating, for purposes

- 54 -
CH\2141662.3

--------------------------------------------------------------------------------




of such allocations, each Class A Performance LTIP Unit as a fraction of one
outstanding Common Unit equal to one Common Unit multiplied by the Class A
Performance LTIP Units Sharing Percentage.
(c)    Conversion. Except as set forth below in this Sections 13.02(c)(i)-(iii)
hereof, the provisions of Section 4.04(c)(v) and Section 4.05 hereof shall not
apply with respect to such Class A Performance LTIP Unit:
(i)    When a Class A Performance LTIP Unitholder is notified of the expected
occurrence of an event that will cause such Class A Performance LTIP Unit to
become a Vested Class A Performance LTIP Unit, such Class A Performance LTIP
Unitholder may give the Partnership a Conversion Notice (with all references in
the Conversion Notice to LTIP Units referring equally to Class A Performance
LTIP Units) with respect to such Class A Performance LTIP Unit conditioned upon
and effective as of the time of vesting, and such Conversion Notice, unless
subsequently revoked by the Class A Performance LTIP Unitholder, shall be
accepted by the Partnership subject to such condition.
(ii)    Upon the expected occurrence of an event that will cause such Class A
Performance LTIP Unit to become a Vested Class A Performance LTIP Unit, the
Partnership may issue a Forced Conversion Notice (with all references in the
Forced Conversion Notice to LTIP Units referring equally to Class A Performance
LTIP Units) with respect to such Unit conditioned upon and effective on or after
the time of vesting of such Unit.
(iii)    In all cases, the conversion of such Class A Performance LTIP Unit in
accordance with this Section 13.02(c) and pursuant to the applicable provisions
of Section 4.05 hereof shall be subject to the conditions and procedures set
forth in Section 4.05 hereof.
(d)    Percentage Interests. Notwithstanding the designation of Percentage
Interests in Exhibit A hereof, for the purposes set forth in subparagraphs (i)
and (ii) below, the Percentage Interest of each Partner holding Class A
Performance LTIP Units with respect to such Class A Performance LTIP Units shall
equal the Percentage Interest of a Partner who holds an equivalent number of
Common Units multiplied by the Class A Performance LTIP Units Sharing Percentage
(the “Class A Performance LTIP Unitholder Percentage Interest”). Accordingly,
Exhibit A hereof shall reflect two Percentage Interests for each Partner owning
such Class A Performance LTIP Units, one which reflects the Percentage Interests
assigned to such Class A Performance LTIP Units (treating such Class A
Performance LTIP Unit as a Common Unit for this purpose) and one which reflects
the Class A Performance LTIP Unitholder Percentage Interest. The Percentage
Interest of each Partner who holds such Class A Performance LTIP Units, with
respect to such Class A Performance LTIP Units, shall equal the Class A
Performance LTIP Unitholder Percentage Interest for purposes of:
(i)    The provisions of the Agreement regarding distributions to the Partners,
except the distributions made in accordance with Section 5.06 hereof.
(ii)    The provisions of the Agreement regarding the allocation of Income or
Loss of the Partnership (or items thereof) with respect to the Class A
Performance LTIP

- 55 -
CH\2141662.3

--------------------------------------------------------------------------------




Units, other than the allocations set forth in Section 5.01(g) hereof and
Sections 5.01(c), 5.01(d), 5.01(e), and 5.01(f) hereof.
[SIGNATURE PAGES FOLLOW]





- 56 -
CH\2141662.3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
GENERAL PARTNER:


XHR GP, Inc.


By:
/s/ Marcel Verbaas
 
Name: Marcel Verbaas
 
Title: President
 
 






[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:


Xenia Hotels & Resorts, Inc.


By:
/s/ Taylor Kessel
 
Name: Taylor Kessel
 
Title: Secretary
 
 








[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:


By:
/s/ Marcel Verbaas
 
Name: Marcel Verbaas
 
 











    



[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:


By:
/s/ Barry A.N. Bloom
 
Name: Barry A.N. Bloom
 
 








[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Andrew J. Welch
 
Name: Andrew J. Welch
 
 






[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Philip A. Wade
 
Name: Philip A. Wade
 
 








[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Joseph T. Johnson
 
Name: Joseph T. Johnson
 
 








[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Jeffrey H. Donahue
 
Name: Jeffrey H. Donahue
 
 










[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ John H. Alschuler
 
Name: John H. Alschuler
 
 








[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Keith E. Bass
 
Name: Keith E. Bass
 
 








[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Thomas M. Gartland
 
Name: Thomas M. Gartland
 
 




[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Beverly K. Goulet
 
Name: Beverly K. Goulet
 
 








[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Mary E. McCormick
 
Name: Mary E. McCormick
 
 










[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Fourth Amended and
Restated Agreement of Limited Partnership as of the 10th day of November, 2015.
LIMITED PARTNER:






By:
/s/ Dennis D. Oklak
 
Name: Dennis D. Oklak
 
 






[Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP]

--------------------------------------------------------------------------------




EXHIBIT A
[attached]
 

Exhibit A-1
CH\2141662.3

--------------------------------------------------------------------------------






EXHIBIT B
NOTICE OF REDEMPTION
In accordance with Section 8.04 of the Agreement of Limited Partnership, as
amended (the “Agreement”), of XHR LP, the undersigned hereby irrevocably (i)
presents for redemption ________ Common Units in XHR LP in accordance with the
terms of the Agreement and the Redemption Right referred to in Section 8.04
thereof, (ii) surrenders such Common Units and all right, title and interest
therein and (iii) directs that the Cash Amount or REIT Shares Amount (as defined
in the Agreement) as determined by the General Partner deliverable upon exercise
of the Redemption Right be delivered to the address specified below, and if REIT
Shares (as defined in the Agreement) are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below. The
undersigned hereby represents, warrants and certifies that the undersigned
(a) has title to such Common Units, free and clear of the rights and interests
of any person or entity other than the Partnership or the General Partner;
(b) has the full right, power and authority to cause the redemption of the
Common Units as provided herein; and (c) has obtained the approval of all
persons or entities, if any, having the right to consent to or approve the
Common Units for redemption.
Dated:________ __, _____
Name of Limited Partner:
_______________________________________
(Signature of Limited Partner or Authorized Representative)




_______________________________________
(Mailing Address)




_______________________________________
(City) (State) (Zip Code)


Signature Guaranteed by:


_______________________________________


If REIT Shares are to be issued, issue to:
Please insert social security or identifying number:
Name:

Exhibit B-1
CH\2141662.3

--------------------------------------------------------------------------------




EXHIBIT C-1
CERTIFICATION OF NON-FOREIGN STATUS
(FOR REDEEMING LIMITED PARTNERS THAT ARE ENTITIES)
Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform XHR GP, Inc. (the “General Partner”) and XHR LP (the
“Partnership”) that no withholding is required with respect to the redemption by
____________ (“Partner”) of its Common Units in the Partnership, the undersigned
hereby certifies the following on behalf of Partner:
1.
Partner is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Code and the Treasury
regulations thereunder.

2.
Partner is not a disregarded entity as defined in Treasury Regulation
Section 1.1445‑2(b)(2)(iii).

3.    The U.S. employer identification number of Partner is _____________.
4.
The principal business address of Partner is:
___________________________________, __________________________ and Partner’s
place of incorporation is _____________.

5.
Partner agrees to inform the General Partner if it becomes a foreign person at
any time during the three-year period immediately following the date of this
notice.

6.
Partner understands that this certification may be disclosed to the Internal
Revenue Service by the General Partner and that any false statement contained
herein could be punished by fine, imprisonment, or both.

PARTNER: _____________________________




By:        
Name:        
Title:        



Exhibit C-1-1
CH\2141662.3

--------------------------------------------------------------------------------




Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.
Date: _________________    ______________________________________
Name:
Title:







Exhibit C-1-2
CH\2141662.3

--------------------------------------------------------------------------------




EXHIBIT C-2
CERTIFICATION OF NON-FOREIGN STATUS
(FOR REDEEMING LIMITED PARTNERS THAT ARE INDIVIDUALS)
Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform XHR GP, Inc. (the “General Partner”) and XHR LP (the
“Partnership”) that no withholding is required with respect to my redemption of
my Common Units in the Partnership, I, ___________, hereby certify the
following:
1.    I am not a nonresident alien for purposes of U.S. income taxation.
2.    My U.S. taxpayer identification number (social security number) is
_____________.
3.    My home address is: ____________________________________________________.
4.
I agree to inform the General Partner promptly if I become a nonresident alien
at any time during the three-year period immediately following the date of this
notice.

5.
I understand that this certification may be disclosed to the Internal Revenue
Service by the General Partner and that any false statement contained herein
could be punished by fine, imprisonment, or both.



______________________________________
Name:


Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.


Date: _________________
________________________________

Name:
Title:





Exhibit C-2-1
CH\2141662.3

--------------------------------------------------------------------------------






EXHIBIT D
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON UNITS


The undersigned holder of LTIP Units hereby irrevocably: (i) elects to convert
the number of LTIP Units in XHR LP (the “Partnership”) set forth below into
Common Units in accordance with the terms of the Agreement of Limited
Partnership of the Partnership, as amended; and (ii) directs that any cash in
lieu of Common Units that may be deliverable upon such conversion be delivered
to the address specified below. The undersigned hereby represents, warrants and
certifies that the undersigned: (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership or the General Partner; (b) has the full right, power, and authority
to cause the conversion of such LTIP Units as provided herein; and (c) has
obtained the consent to or approval of all persons or entities, if any, having
the right to consent to or approve such conversion.
Name of Holder:

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted:                    
Date of this Notice:                                    

(Signature of Holder: Sign Exact Name as Registered with Partnership)

(Street Address)

(City)                    (State)                (Zip Code)
Signature Guaranteed by:                                



Exhibit D-1
CH\2141662.3

--------------------------------------------------------------------------------




EXHIBIT E
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON UNITS
XHR LP (the “Partnership”) hereby elects to cause the number of LTIP Units held
by the holder of LTIP Units set forth below to be converted into Common Units in
accordance with the terms of the Agreement of Limited Partnership of the
Partnership, as amended, effective as of ____________ (the “Conversion Date”).
Name of Holder:

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted:                    
Date of this Notice:                                





Exhibit E-1
CH\2141662.3